 LOC. 248, MEAT & ALLIED FOOD WORKERS 189 I .ocal 248, Meat & Allied Food Workers, affiliated 
with Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO and Milwaukee Independent 
Meat Packers 
Association and Service Food Stores, Inc. Cases 30-CC-259: 263,264,265, and 262 June 14, 1977 
DECISION AND ORDER On February 17, 1976, Administrative Law Judge Iosephine H. Klein issued 
the attached 
Decision in 
I his proceeding. Thereafter, 
General Counsel, Charg- Ing Party, and Respondent filed exceptions and \upporting briefs. The Board has considered 
the record 
and the :~ctached Decision in light of 
the exceptions 
and briefs and has decided 
to affirm the rulings, find- ~ngs,' and conclusions* of the Administrative Law 
.I udge and to adopt her recommended Order.3 
ORDER Pursuant to Section 10(c) of the National 
Labor I<elations Act, as amended, the National 
Labor lielations Board adopts as its Order the 
recommend- cd Order of the Administrative Law 
Judge and hereby orders that the 
Respondent, Local 
248, Meat SL Allied Food Workers, affiliated 
with Arnalga- mated Meat Cutters and Butche? Workmen of North America, AFL-CIO, its 
officers. agents, and repre- wntatives, shall take the action set forth in said 
~rccommended Order. MEMBER JENKINS, dissenting in part: The facts 
are set forth in the Administrative Law 
.I udge's Decision but, for the purposes of my dissent, 1 The General Counsel 
and the 
Charging Party have excepted to 
certain , redibility findings made by the Administrative 
Law Judge. It is the Board's 
nlablished policy not to overrule 
an Administrative Law Judge's resolutions 
wi~h respect to credibility unless 
the clear preponderance of all of 
the I clcvant evidence convinces 
us that the resolutions are incorrect. Standard IJrv Wall Products, Inc., 91 NLRB 544 (1850), enfd. 188 F.2d 362 (C.A. 3, 10.51). We have carefully examined 
the record and find no basis for 
I cversing her findings. 
We agree with the Administrative 
Law Judge's 
finding that 
Respon- Jcnt's picketing at the McDonald's restaurants 
and the Sentry Stores 
wlated Sec. 8(b)(4)(ii)(B) of the 
Act because the signs did not adequately 
drntify the struck product or 
the primary employer. 
We find it unnecessary 
pass on the distinctions the Administrative 
Law Judge draws between 
inlormational consumer picketing 
and picketing which urges consumers not 
10 buy a "merged product" since the resolution 
of none 
of the issues herein 
111rns on this distinction. 
The Administrative Law Judge found that on April 
3, 1975, Respondent's ~rincipal officer, Edmund C. Bobrowicz, telephoned 
a Sentry Stores' 
~dlicial, Ronald Lusic, and threatened to picket 
if Sentry continued to buy 
Illcat from MIMPA packers. On April 18. 1975, two 
unidentified men 
spoke 113 a Sentry Store manager, 
Gaardner Paynter. and threatened to picket when Paynter refused their request 
to inspect the code dates on Klement's .~~mmer sausage in the store. 
The Administrative Law Judg made no , ~mclus~ons oi law with respect to these findings. 
We find that the April 3 ltlcident constituied a 
violation of 
Sec. 8@)(4)(ii)(B) as Respondent 
failed to rive assurances that the threatened picketing would 
be conducted in the facts involving the picketing 
at McDonald's and Sentry Stores 
may be briefly summarized. The Union 
is the certified bargaining representa- 
tive of certain employees 
of the Milwaukee 
Indepen- dent Meat Packers Association (herein 
MIMPA) and has been 
engaged in an economic strike against 
MIMPA since January 25, 1975. 
In support of the strike, the Union 
engaged in 
a consumer boycott 
campaign, consisting of picketing 
and handbilling, against retail stores 
and restaurants selling MIMPA's products, beef and veal, usually 
in a form mixed with meat from nonstruck stores. 
- McDonald's restaurants in Wisconsin 
obtain their meat patties from 
Otto & Sons, a nonstruck employer, and sell them as part 
of hamburgers. The patties are a mixture of about 80 percent lean beef and 20 percent plate beef, 
which is about half fat. Otto purchases about 1&30 percent of its lean beef 
from MIMPA members Peck Packing and Wisconsin Packing. None of the plate beef comes 
from MIMPA 
members. Hamburgers account for 
50 percent 
of McDonald's gross sales 
volume. Other items sold by 
McDonald's include fish sandwiches, desserts, french fries, 
and beverages. In addition, 
between 7 and 11 a.m. breakfast items such 
as bacon, 
eggs, and pancakes are served. At various times between February 28 and March 5, 1975, 
Respondent picketed 
and handbilled at three McDonald restaurants. The picketing and handbill- ing varied from location 
to location. At two locations 
about three people carried picket signs reading 
"To The Public-Help Support Local 248." At the third location the 
signs read "Don't Eat Scab 
Meat." At the first two locations the leaflets 
stated, inter alia, "Have a Fish Sandwich," "McDonald's 
hamburger conformity with legally 
permissible standards. With respect 
to the April 18 incident, however, 
we find that there is insufficient evidence 
that the threat 
was made by agents of 
Respondent. No modification is required in our Order as a 
result of this 
additional finding. 3 We are unable to agree 
with our dissenting colleague 
that the 
picket signs which read "To the Public-Help Support Local 
248," "Don't Eat Scab Meat," "Scab Meat is Dirty Meat," "Don't 
Buy Such Meat," etc., 
adequately identified 
the struck product 
or the primary employer. It is 
well established that the 
union engaging 
in consumer product picketing has the 
burden of insuring that its 
actions do not affect the secondary employer's 
business beyond 
the sale of the primary 
product, and that a 
union cannot shift its 
burden of struck product identification 
to the 
public. Atlanta Typographical Union 
No. 48 (Times-Journal, 
Inc.), 180 NLRB 1014 (1970); see also 
Bedding, Curtain & Drapery Workers Union, 
Local 149 United Furniture Workers of America, AFLCIO (U.S. Mattress Cop), 164 NLRB 271 (1967). In the 
instant case both McDonald's 
and the Sentry Stores sold 
meats other than that produced 
by MlMPA members. References to 
scab meat or scab 
beef were not sufficient 
to advise customers 
as to the products 
they were 
not to buy, or the name of 
the primary employer. 
Contrary to our dissenting colleague's assertion, the distribution of leaflets which identified 
the primary employer 
and the stmck product do not cure 
the picketing. "The reaiities of the situation 
demand that the 
legality of 
the Union's appeal be iudeed by a readine of the signs. The prohibitions of 8&)(4)(B) are applicable unless the picket signs themselves adequately 
inform potential customers of the actions they 
are asked to 
take." Atlanta Tvpographica! Union. supra 
at 1016. 230 NLRB No. 27  190 DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD suppliers purchase 
beef from Peck meats whose employees are ON STRIKE," "Talk to McDonald's Managers at These locations" 
(followed by 
a list of addresses). At the last location 
the leaflets 
stated, inter alia, 
"Think Before You Eat-Don't 
Eat Scab 
Meat," "McDonald's 
has Scab Meat in their Burg- ers." There was evidence that several of the pickets 
at one location 
made disparaging remarks 
about the meat packers 
and the product 
being offered. At another location the pickets 
urged "Don't 
go in there, they sell 
scab meat, and stuff like that." On March 1, 1975, McDonald's had all patties contain- 
ing struck MIMPA meat 
removed from the picketed 
restaurants and directed its supplier 
to make sure no 
struck meat 
was thereafter delivered to McDonald's 
stores. ;- Sehtry Stores, a chain 
of supermarkets, sells MIMPA meat. 
Over 95 percent of the MIMPA meat 
sold by Sentry is mixed with 
meat from 
other sources and sold as ground meat. Sentry Stores 
were picketed between April 11 and May 3 
1, 1975. The picket 
signs varied from store 
to store. They contained such 
language as 
"Stop Union Busting," "Scab Meat is Dirty Meat," 
"call Mr. Godfrey 
(owner)-Protest Scab Meat, Buying" "Local 
248 on Strike," "Don't Buy Scab Meat." The use of "On Strike" picket sips was not authorized by 
the Union and the Adminis- 
trative Law Judge found their use 
was discontinued in some, but not all, instances 
when union agents 
became aware 
of their use. At Sentry Stores the handbills and 
leaflets were 
in the main prepared 
and authorized by the Union. The 
text of the leaflets asked consumers not 
to buy scab 
meat, but to support the Union. 
The handbillers usually concentrated at parking lot 
driveways. The picketers would patrol the public 
sidewalks sur- rounding or abutting the stores. 
My colleagues agree 
with the Administrative 
Law Judge's finding that Union's picketing at the Mc- Donald's restaurants 
and the Sentry Stores 
violated Section 8@)(4)(ii)(B) of the 
Act because the signs did 
not adequately identify the struck 
product or the primary employer. I do not agree, and I find no support 
in the statute, the teachings 
of Tree  fruit^,^ or the economic 
realities involved herein for the conclusion 
that the Union's consumer product picketing 
of the McDon- 
ald's restaurants and Sentry Stores violated Section 
8@)(4)(ii)(B) of the Act. 
There is no disagreement that the Union picketed 
McDonald's restaurants and Sentry Stores 
in order to induce 
their customers not to buy hamburgers 
and ground meat, intending 
that this pressure would 
reslllt in the restaurants 
and stores purchasing 
less (and perhaps none 
as indeed happened 
with McDon- ald's) of the struck 
product from suppliers obtaining 
meat from MIMPA. Therefore, 
as I see it, the 
principal issue in this situation 
is whether, when the struck product (meat) is incorporated into another (hamburgers, ground 
meat) in percentages more 
than de minimis (8-24 percent to 
75 percent in the present 
case) the union picketing 
of the restaurant 
or meat market can constitute legitimate primary "product 
picketing" within 
the scope 
of the Supreme Court's holding in 
Tree Fruits? I think 
it can. In Tree Fruits, a union picketed 
at a Safeway supermarket to persuade 
customers of 
that market not 
to buy the Washington State apples 
on sale at the store. 
The Union had 
no independent labor dispute 
with Safeway; its dispute 
was with packers selling Washington State 
apples. The Union's picketing 
was only an appeal 
to Safeway's customers not to buy the 
"struck" apples. The starting point 
of the Supreme Court's analysis 
in Tree Fruits was its observation 
that "[tfiroughout the history 
of federal regulation of labor relations, 
Congress has consistently 
refused to prohibit peace- 
ful picketing except where 
it is used as a means 
to achieve specific 
ends which experience has 
shown are undesirable." (377 U.S. at 62). After a careful 
review of the legislative history of the 1959 amendments to 
Section 8@)(4), the Supreme 
Court concluded that, with respect to 
peaceful consumer picketing, the "isolated evil" which 
Congress identified 
and sought to proscribe was its use to persuade the customers 
of a secondary employer 
"to cease 
[all] trading with him in 
order to force him 
to cease dealing 
with, or to 
put pressure upon, the primary 
employer" (377 U.S. at 63, 71). In the Court's 
view, picketing that was limited to persuading customers not to 
buy Washing- 
ton State apples 
when they 
traded at 
Safeway was "poles apart" (377 U.S. at 70) from picketing 
designed to shut 
off all trade with Safeway, and such picketing was "not attended by the abuses at which the statute was directed" (377 U.S. at 64). Tree Fruits establishes the right 
of a union 
to engage in a consumer boycott 
which may 
inflict some economic loss upon a neutral 
employer "because the public has diminished 
its purchases of the struck 
product." In this case, to the extent that 
the Union appealed at all for action 
by the consumer 
other than communication 
with the retailer, the 
sole objective was to discourage the purchase 
of the struck meat, not to cease doing 
business generally 
with any neutral employer. This 
is made plain 
beyond doubt by the 
exhortation at two 
of the McDonald locations to "Have a 
fish sandwich." 
The neutral employer, 
in each instance, had the 
power to cease it5 use of the struck 
product; difrerent sources N.L.R.B. v. Fruit and Vegetable Packers 
& Warehouremen, Local 760, and Joint Council 
No. 28 of IBT [Tree Fruits Labor Relations Committee, 
Inc.], 377 U.S. 58 (1964).  LOC. 248, MEAT & ALLIED FOOD 
WORKERS 191 of meat could 
easily be obtained, as McDonald's 
did, by buying this 
part of the 
meat elsewhere. Because 
some of the struck meat was 
mixed with other meat to produce 
ground beef, a consumer boycott 
of the struck product does not 
automatically become 
illegal. The mixing of various meat 
to produce 
ground beef, in a situation in 
which ground beef 
is only a 
portion of the neutral 
employer's total 
product, cannot be viewed as a circumstance 
which deprives a union 
of its right to request consumers 
not to purchase the struck product. In a recent case, 
Amalgamated Packinghouse, Leather and Allied 
Food Workers of Wisconsin (Packerland Packing Company, Inc.), 
2 18 NLRB 853 (1975), the Board held that the union can, without violating Section 
8(b)(4) of the Act, threaten to and 
in fact 
carry on 
a consumer 
appeal program which includes picketing 
at secondary retail stores, loca- 
tions at which sausage-type or ground beef products of the very type involved in the present case 
are being sold. Although 
Packerland involved a situation in which the union sent a letter 
announcing its intention to 
picket and did not actually engage 
in any picketing, it is 
difficult to conceive how a program of consumer picketing 
at the site 
of the seller of the struck product could be effectuated 
except by means the 
Union used 
in the present case. 
I note too 
that the Administrative Law 
Judge deems herself 
bound by the Board's 
majority view in Dow Chemi~al,~ which concluded that the gas 
station operators were neutral in a dispute between Dow 
and the Union, 
rather than "allies" of or "joint Employ- ers" with Dow, 
and that the 
picketing was unlawful under Section 8@)(4)(ii)(B), since it 
was reasonably calculated to induce 
customers not to patronize 
the neutral parties at all. In the majority view, the asserted predictability 
of its impact distinguished this 
consumer picketing from 
that held lawful in Tree Fruits. Although in Dow Chemical the Union's secondary-site picketing 
was limited to 
Dow pro- ducts, where sales 
of that product 
constituted a 
major portion-50 percent 
to 98 percent-of 
the secondaries' sales, 
the majority determined 
that it would threaten, coerce, or restrain the gas 
station operators in violation of Section 8(b)(4)(ii)(B) since by the nature of the 
business and of the picketing it 
is likely that customers who 
are persuaded to respect the picket signs will not trade at all with the neutral 
parties. The union was ordered to cease its unlawful 
- - Local 14055, Unired S~eelworkers of America, AFLCIO (The Dow Chemical Company) 21 l NLRB 649 (1974), enforcement denied 524 
F.2d 853 (C.A.D.C., 1975). Chairman Fanning and I dissented on the ground that the picketing was lawful 
since it 
was directed only 
at the 
struck product. LDCal;4055, Unlled S~eelworkers oj America, AFLCIO [Dow Chemical Co.]v. N.L.R.B., 524F.2d853(C.A.D.C., 1975). On October 4, 1976, the U.S. Supreme Court granted 
petitions for writs of certiorari. The judgment of the Court of Appeals for the District of conduct. The court 
of appeals6 set aside the 
Board's order and ruled that the Board 
had failed "ta accord to peaceful picketing, directed 
to a struck 
(product) which is 
marketed at a secondary site, the favorable 
consideration to which it is entitled under 
Tree Fruits in determining both the object 
of the picketing 
under Section 8(b)(4) and the duress 
the section tolerates 
in the circumstances 
of this case." The rationale of Tree Fruits does not turn on 
"differences in the degree 
of the possible economic impact upon the secondary," 
but extends 
to all cases 
in which 
the object 
of the union's appeal 
can be said to be limited 
to the 
struck product, regardless of the economic effect or coer- cion upon the secondary. Since 
the union requested 
the public 
not to purchase 
Bay gasoline, but did not ask the public "to 
abstain from all 
trade with the gas 
station[s]," the court held that the 
picketing was not 
unlawful under Section 
8(b)(4)(ii)(B).7 The present case 
does not present 
an instance where product picketing is 
designed to shut off all trade with the secondary, here McDonald's. At 
no point in the Union's activity 
was there a request, 
either actual 
or in practical effect, 
to refrain from 
doing business 
at McDonald's. The request was only that the consumers refrain from buying struck meat, 
some of which was 
mixed with 
other products to 
make hamburgers. 
Under these circumstances, 
pick- eting of the struck 
product, even after it is merged with other products, is permissible because the 
Union was merely requesting that the 
consumer be selective in his purchase once 
he enters the secon- 
dary's establishment. Whatever might be 
the answer in the case 
where the struck product is merged indistinguishably into the only product of an employ- er (e.g., "struck" rock used by a cement manufactur- 
er), that is not the case 
here. As noted, my colleagues found that 
the picket 
signs used at McDonald's and Sentry Stores 
were inade- quate because they failed to identify the primary 
employer or the struck 
product. I disagree. The 
picket signs 
at McDonald's read 
"To the Public- Help Support Local 
248" and "Don't Eat Scab Meat." It appears that at Sentry Stores all 
of the Union's picket signs made some reference 
to scab 
meat or scab beef; the only exception 
was the use, by mistake, of "On Strike" picket signs on a few isolated occasi~ns.~ Some of the picket 
signs actually named 
that product's brand name, such 
as Klement's Sausage. The leaflets which were 
passed out simulta- Columbia was vacated 
and cases 
were remanded 
to the 
Coun of Appeals for the District of Columbia with 
directions to 
remand the case to the National Labor Relations Board for 
reconsideration in light of intervening circum- 
stances (namely. an issue of pc:siF!i'; c' mn:'ness, as Steelworkiw Union imposed an administratorship upon Local 14055). 
Dow Chemical Co. v. S~eelworkers, Lmal14055,429 US. 807 (1975). 
Because the majority makes 
no separate issue of this wording on the signs, 1 do not treat it separately.  1 92 DEClSlONS OF NATIONAL LABOR RELATIONS BOARD neously with 
the picketing activity gave 
details about the strike including 
the name of the primary employer and further identified 
the struck product. In my opinion the term "scab" meat used on the 
picket signs was 
sufficient identification of the struck product when supplemented 
by the details contained in the handbills. It is established that the use 
of the word "scab" is not in itself 
improper, Old Dominion Branch No. 496, National Association of 
Letter Carriers v. Austin, 418 U.S. 
264 (1974), and when used on the picket signs 
it connotes that the product 
has been produced 
by strike replacements 
working at striking employees' jobs. 
Accordingly, I would find that the Union's picketing at McDonald's and Sentry Stores 
was not a violation of Section 
8@)(4)(ii)(B) of the Act. 
DECISION JOSEPHINE H. KLEIN, Administrative Law Judge: Pursu- ant to charges filed by Milwaukee Independent Meat Packers Association 
(MIMPA or the Association) on March 3 and 
31 and April 3 and 10, 1975,l and by Service Food Stores, Inc., 
on March 3 1, a consolidated complaint 
was issued on May 28 against Local 248, Meat and Allied Food Workers, affiliated 
with Amalgamated Meat 
Cutters and Butcher Workmen of North America, AFL-CIO (Local 248, Respondent or the Union), 
alleging that on numerous occasions on and since February 28, Respon- dent, in furtherance of a labor dispute with MIMPA, threatened to, and did engage in unlawful secondary activity for 
the purpose 
of inducing or forcing McDonald's Corporation; Klement's Sausage 
Co., Inc.; Service Food Stores, Inc.; Red 
Owl Stores, Inc.; Metcalfe, Inc., d/b/a Sentry Foods; 
and Godfrey Company 
to cease 
doing business with MIMPA's members. Pursuant to due 
notice, a hearing was held before 
me in Milwaukee, Wisconsin, on July 
22 through 25 and August 5 and 
6. All parties (except Charging Party Service 
Food Stores, Inc.) were represented by counsel and were afforded full opportunity to present oral 
and written evidence and to examine and cross-examine witnesses. McDonald's Corporation 
was allowed to intervene. 
The parties waived oral argument. 
Since the hearing, briefs 
have been filed 
by the General 
Counsel, Respondent, and 
MIMPA. Upon the entire 
record, together with careful observation of the witnesses and consideration of the briefs, 
I make the following: I. PRELIMINARY FINDINGS A. 1. MIMPA bargains on 
an Association basis with 
Respondent for the 
purposes of collective 
bargaining and is comprised of the following meatpacking companies, di of which are, and have been at all times material herein, engaged in the 
processing of meat products in 
the Milwaukee, Wisconsin, area: Milwaukee Dressed 
Beef Co.; Milwaukee Meat & Provision (3.; Northern Packing Co.; Peck Meat Packing Co.; Wiswnsin Packing Co.; August 
Born & Son; Donner Packing Co.; Nacker Packing (except 
that Northern Packing Company's resignation from MIM- PA was accepted on May 22). During the past calendar 
year, a representative period, each member 
of MIMPA purchased and received in interstate commerce goods 
and materials valued in excess 
of $50,000 directly from points outside Wisconsin. 
2. McDonald's Corporation, 
a Delaware corporation, is 
engaged in the ownership 
and operation of restaurants throughout the United 
States, including several in and around Milwaukee. During the past calendar year, 
a representative period, 
McDonald's had gross sales 
in excess of 
$500,000 and during that 
period its 
Wisconsin restaurants purchased and received goods and materials valued in excess 
of $50,000 directly from suppliers outside 
Wisconsin. 3. Klement's Sausage Co., Inc., 
a Wisconsin corpora- tion, is engaged in the processing and sale of sausage and 
related products 
from its 
plant in 
Milwaukee. During the 
past year, 
a representative period, Klement's had gross sales in excess of $500,000 and purchased and received goods and materials valued in excess of $50,000 directly from suppliers 
outside Wisconsin. 4. Service Food Stores, Inc.; Red Owl Stores, Inc.; Metcalfe, Inc., d/b/a Sentry Foods; and 
Godfrey Compa- ny are engaged in the retail sale of grocery and meat products in the Milwaukee area and elsewhere. During the past year each named company 
had gross sales 
in excess of 
$500,000 and purchased and received in Wisconsin goods and materials valued in excess of $50,000 directly from points outside 
Wiswnsin. 5. At all times material herein MIMPA, 
McDonald's, Klement's, Service Food, Red 
Owl, Metcalfe, and Godfrey have been employers as defined in Section 2(2), (6), and (7) of the Act.2 B. Respondent is, and has been at all times material 
herein, a labor organization 
within the meaning of Section 2(5) of the Act. 
A. The Issues Since January 25 Respondent has been engaged 
in a strike against MIMPA 
and its members in support 
of Respondent's collective-bargaining 
demands. MIMPA's members produce beef and veal. Lean 
beef (cow meat or clods) produced by MIMPA members is frequently sold to 
retailers who mix it, in varying proportions, with fat and 
trimmings from choice 
beef acquired from other sources. The mixture is 
ground and sold in retail markets 
as ground beef. Patties of similarly 
mixed and ground beef are used in McDonald's restaurants in 
the Milwaukee area. Some lean beef produced by MIMPA members 
is a component in 
some of the type; of sausage z-.:" " E-mert's Sausage All dates herein are in 1975. 2 National Labor Relations Act, as amended (29 U.S.C. % 151, ec seq).  LOC. 248, MEAT & ALLIED FOOD WORKERS - 193 Co., Inc., for 
sale in retail stores. 
In addition, MIMPA 
sells beef tenderloins, beef hearts and tails, and, in 
lesser quantities, veal to retailers 
who then sell these 
products with no further processing except, 
at most, trimming, cutting, and packaging. Around the beginning of 
March, Respondent instituted 
a consumer-appeal program, the 
undisputed purpose 
- of which was to keep MIMPA-produced meat 
off the retail 
market and out of McDonald's restaurants in the Milwau- 
kee area. The program consisted largely 
of picketing and handbilling of retail stores and restaurants. 
The present complaint alleges that on some occasions Respondent unlawfully threatened to 
picket retail stores 
and on many 
occasions actually engaged in such unlawful picketing, 
accompanied by handbilling, improper verbal statements, and other 
misconduct, such 
as mass picketing, 
which unlawfully interfered 
with access to the retail stores 
or restaurants. Although the picketing, handbilling, oral statements, and 
mass picketing 
are alleged in separate 
paragraphs of the complaint, it is the General Counsel's 
position that Respondent's consumer appeal program as a whole was unlawful because 
the picketing exceeded 
the established narrow limits of permissible consumer picket- 
ing. Charging Party MIMPA maintains that any consumer 
appeal program 
was unlawful 
per se in the situation 
here presented. Respondent, on the other 
hand, maintains that the program as a whole is 
lawful under the Act and that the 
record establishes, 
at most, that there 
might have been 
minor individual incidents of 
wnduct exceeding permissi- 
ble bounds, such incidents 
being so isolated 
as not to 
warrant a remedial order. 
All parties appear to agree that the 
basic, ovemding issue 
presented concerns the 
extent to whid Respondent -may lawfully appeal to customers of the secondary 
employers phs, the complaint 
alleges erance of its labor dispute 
with MIMPA, Respondent (1) "threatened to picket and otherwise take unlawful action"; (2) "has engaged in picketing . . . 
on numerous occasions since 
February 28"; (3) "simulta- neously with 
its picketing . . . has distributed 
various handbills"; (4) "in conjunction with its picketing and handbilling activity . . 
. on numerous occasions" made alleged verbal statements; and 
(5) "has, in conjunction with its picketing and handbilling activities, engaged 
in mass picketing andlor blocking of customers' ingress 
and egress." As to each type of activity 
the complaint 
alleges that the incidents 
"include, but are not limited to" dates and places specified. Specifically 
listed are over 60 incidents of picketing and simultaneous handbilling, 5 threats, and some 
22 incidents of mass 
picketing. At the hearing, over 
objections by 
Respondent's counsel, 
evidence was received concerning additional incidents 
occumng after those specifically 
enumerated in. the complaint. When 
counsel's objections were overruled, 
he a This does not apply to any evidence not 
objected to or to evidence concerning incidents enumerated but without detailed 
recital of the precise nature of the allegedly unlawful conduct. was repeatedly advised 
that the matter 
would be reconsid- ered at any time he 
sought to indicate how Respondent was prejudiced by the receipt 
of the evidence 
objected,to. Counsel had full opportunity to cross-examine the 
General Counsel's witnesses. And at the close of the 
General Counsel's case the hearing 
was recessed for 10 days. Counsel did not renew his objection at the resumption. In its brief Respondent renews its objection to wnsideration of evidence concerning 
any incidents 
not specifically alleged in the complaint, but still there is no indication of any prejudice to 
Respondent. J* It is well established that violations of the Act 
my properly be found on the basis 
of evidence of events postdating the 
issuance of a 
complaint. NLRB. v. Fani Milling Compmy, 360. U.S. 301 (1959). As long Respondent had 
full opportunity to meet all the evidence, tions concerning additional incidents. Cf. Browning Manu- facturing-Companyy 222 NLRB 102, fn. 1 (1976). Because of this it would appear to be the better 
practice not to base any spe4dk frndings of received over objection enumerated in the comp Such course is parti case, where 
the gravamen of the 
comp overall pattern of unlawful wnduct, rath of separate; discrete 
violations. Incid alleged would 
be only cumulative as to-the existence of violations. See N. L R B. v. Local 239, JntematioMt Brother- postdating those specified 
in the complaint may have on the need for matter briefly. Shortly after the 
stee a Edmund V. Bobrowicz, as the up a consumer-directed 
campaign, in accordance with many similar campaigns which the Meatpackers Union had conducted in the 
past. The structure of the campaign called for picket captains who were to oversee all activity and assure that 
it was always conducted in accordance  194 DECISIONS OF NATIONAL LABOR RELATIONS BOARD with the "ground rules" prescribed by Bobrowicz. Bobrow- icz arranged for 
establishment of a committee, called 
Local 248 Committee of Concerned Women, consisting 
of a few union members 
and, principally, wives of strikers. The actual day-to-day administration 
of the campaign, includ- ing the scheduling 
of picket captains and picketers 
and general supervision of their conduct, 
was entrusted to the committee; but Bobrowicz himself 
maintained general 
oversight, making frequent inspections of the various picketing sites 
to see that the activities were being conducted in conformity with his instructions. 
In this connection he testified that he 
issued instructions both to 
the women's committee and to other participating 
groups that "the only signs and the 
only leaflets 
that were . . . sponsored by [the Union] would be identified 
by the number and 
name of the organization. 
Local 248, Meat & Allied Food 
Workers." He further testified that he 
"[dlid a policing job, more 
or less, on those lines" and "on occasions there 
were some literature that 
was distributed which was not authorized; 
and [he] asked that that 
literature be removed." 
His orders 
were always 
obeyed. However, he acknowledged that he was aware that several "unauthorized" picket 
signs and handbills were being used but, with one exception discussed 
below in connection with the Sentry stores campaign, 
neither he 
nor any other 
union representative took steps to have the use of "unauthorized" signs or handbills discontinued. 
On the contrary, picket captains appearing 
on behalf 
of Respondent disclosed that they obtained such "unauthorized" picket signs 
at the Union's office. According to Bobrowicz, 
he directed that 
the demonstra- tions were to 
be "strictly informational," merely for the purpose of assuring that consumers understood 
the issues involved. He demanded that 
the demonstrators at all times be orderly 
and polite, taking 
care not to alienate or 
antagonize members of the public. 
Bobrowicz testified 
that he 
"instructed all these people 
to stay away from the 
entrances and permit the car to go through the line. If someone stopped. 
Rolled down 
their window and wanted a leaflet, to give the 
leaflet. Not engage in too much conversation then. 
And if the people didn't want 
a leaflet, to back away from 
them and thank them, extend 
a courtesy of their interest." Bobrowicz 
further indicated that, had he heard demonstrators 
making improper oral statements, the Union 
would have "correct- 
ed" them "automatically" since his "experience has always been, you don't 
accomplish a dam thing by that kind of an attitude." In addition to the 
Union's women's committee, other groups volunteered their assistance. 
Among these 
volun- teers were 
other labor 
unions, a group 
from a political party, and groups of students, including a group 
calling itself the Wisconsin 
Alliance. Bobrowicz testified 
that, while Respondent did not solicit such assistance, it 
welcomed it and fiy authorized it, 
provided such volunteer picketing and related activity 
were conducted in accordance with his instructions to the 
women's commit- + tee. He expressly acknowledged that picketing by such ' A s~m~lar rullng was made by Admimstratlve Law Judge Dixon in connection wlth Respondent's primary picketmg of MlMPA members. Local 248, Meat & Allied Food Workers, efc. (Milwaukee IndependPnt Meat outside groups 
was done with "union sponsorship 
or approval." The evidence indicates that 
picket captains were present at all times. They manifestly 
were agents of Respondent and as such responsible for the conduct of the pickets. International Longshoremen's 
and Warehousemen's Union, C.I.O. (Sunset Line & Twine Co.), 
79 NLRB 1487 (1948); United Rubber, Cork, Linoleum & Plastic Workers of Americq AFL-CIO; and Local 
796 (Tennessee Wheel 
& Rubber Co.), 166 NLRB 165, 166 (1967). Although Bobrowicz maintained that he gave strict instructions as to 
the manner in which the activity should 
be conducted, his conduct as a whole manifests not only acquiescence in, but ratification of, the conduct 
of the demonstrators. To the 
extent that Respondent failed 
to constrain the zeal 
of the demonstrators within proper bounds, it must be held responsible for their misconduct. 
Oil, Chemical and 
Atomic Workers International Union, 
Laal 1-591, AFMO, (Snelson, Inc.), 208 NLRB 296, 299 
(1974), and authorities cited; Dover Corporation, Norris Division, 
2 1 1 NLRB 
955, 957, fn. 3 (1974); Drivers, Salesmen, Warehousemen, 
Milk Processors, Cannery, 
Dairy Employees & Helpers Union Local 695, (Tony 
Pellitten' Trucking Service, 
Inc.), 174 NLRB 753, 758 (1969); International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers & Helpers, Local 
696 (The 
Kargard Co.), 
1% NLRB 645,650 
(1972). Accordingly, I hold that Respondent 
is responsible for the conduct 
of all the demonstrators 
in this case.' D. The Substantive Facts 
While the complaint 
specifies numerous incidents of alleged unlawful 
conduct and 
evidence was presented concerning additional incidents, because the basic 
issues concern the legality 
of the consumer-appeal program 
as a 
whole, it is unnecessary, and would unduly extend 
this decision, to review the evidence 
in full detail. Therefore, 
the following recitation of the facts is in 
large part based on 
a composite of the evidence, with specific note taken of individual incidents 
and conflicts of evidence only to the 
extent deemed 
necessary to resolve the basic issues 
and shape a 
remedial order if one is to be issued I. McDonald's McDonald's restaurants in Wisconsin 
obtain their meat 
patties from Otto & Sons of Illinois. The patties are a 
mixture of about 80 percent lean beef and 20 percent plate beef, which is about half fat. Otto 
purchases about 10 to 30 percent of its 
lean beef from MIMPA 
members Peck Packing and Wisconsin Packing. None of the plate 
beef comes from 
MIMPA members. Because 
of the variety 
of sources of meat purchased 
by Otto, any batch 
of patties may contain meat from 
2 to 5 
dfierent sources. Precise control records are kept by which it is possible to determine the 
sources of the meat in any package of 30 patties. Sandwiches 
containing meat patties 
account for about 50 percent of McDonald's sales. 
Such sandwiches 
of course also include 
buns, condiments, 
cheese, lettuce, and Packers Association), 
JD54475, now pending 
before the Board on exceptions. 1222 NLRB 1023. 1035 (1976)l.  LOC. 248, MEAT & ALLIED FOOD WORKERS 195 tomatoes in varying combinations. 
Other items served 
include fish sandwiches, desserts, french 
fries, and beverag- es. In addition, 
between 7 and I I 
a.m. breakfast items such 
as bacon, eggs, and pancakes are served. For about 2- 1 /2 hours (from around l l or 1 1 :30 a.m. to 1 or 1:30 p.m.) on February 28 some IS to 25 people engaged in handbilling 
and picketing at a McDonald's 
restaurant in downtown Milwaukee. 
The majority of these 
people walked in an elliptical course 
in front of the 
restaurant, while others distributed handbills 
at the comers of the block 
in which the restaurant 
is located, 
and one or two people from time 
to time stood in the doorway of 
the restaurant. About 
three people carried picket 
signs read- ing: "To the Public - Help Support Local 
248."5 The leaflets being distributed 
were headed, in large print: 
"Have a 
FISH SANDWICH.'' Immediately under this slogan 
they said "McDonald's hamburger suppliers purchase 
beef from Peck Meats whose employees 
are ON STRIKE. Please ask the manager to ask 
his suppliers not to buy SCM BEEF." Then, most prominent, 
were a replica 
of the McDonald 
logo and, hand-printed, the plea: "Talk to the Store 
Manager about SCAB MEAT." Then came nine typewritten 
paragraphs setting forth the Union's explanation of the 
strike against 
the packers. Then came the exhortation: 
"Help us bust the union busters! 
TALK TO MCDONALD'S MANAGERS AT THESE LOCATIONS" followed by 13 addresses. The source of the leaflet 
was conspicuously identified 
as "Local 248 
Commi?tee of Concerned Women." At the 
bottom, in extremely fine print, 
was a disclaimer 
of any 
request that employees or other persons 
refuse to pick up, deliver, or transfer goods or perform services. Chay testified that the pickets were 
chanting "Scab Meat." He further testified that four 
orcve times he heard 
a picket 
say to passersby: "Don't 
go in there, they 
sell scab meat, and stuff like that." He also testified that he heard 
two other men "telling 
the customers 
that they were from Local 248 
and they were on strike 
and they shouldn't buy 
anything from McDonald's or either 
go in there and buy a 
fish sandwich." Buster 
Kates, a cook 
at the restaurant, testified that he heard a picket 
tell a pedestrian 
that he "wouldn't go in there because they have 
scab meat." The pedestrian proceeded to 
enter the restaurant. Chay testified that a handbiller 
or two stood in the door, but prospective customers 
"ignored her and walked by." The police were called but indicated 
that the activity 
was legal and took no action.6 The evidence as a 
whole fails to establish any disorderly conduct or substantial interference 
with ingress to 
and egress from 
the restaurant. On March 1 there was picketing and handbilling at another McDonald's, on 
North 35th Street. The picket signs and leaflets were the same as those described above. 
Robert 0. Tate, McDonald's national labor relations 
manager, testified that on this occasion, in answer 
to Tate's questions, the picket captain said that McDonald's 
was serving "scab 
meat," an inferior product. According 
to Tate, the picket captain said "the people producing the 
One person was carrying a colorful flag. Gregory Chay, assistant 
manager of the restaurant, said 
that he 
thought, but was not sure, that the 
flag identified Local 
248. Respondent's evidence indicates that the flag being carried identified a 
motorcyclc company tata!l;, un~elated to '&- dispute. Apparently 
the banner was merely 
an attention-getting device. Chay testified 
that he had the 
police called because the Union's activity 
meat were scabs, that they didn't 
know if they had VD, if they'd just gotten 
out ofjail, if they'd been caught smoking 
marijuana down in 
the valley."' According to Tate, the picket captain also 
said that the only 
way to get the packers back to the bargaining table 
was for McDonald's to 
stop buying meat from Otto in order to force 
Otto ''to buy from 
companies that furnish clean 
meat." Larry Pultz, the picket captain, denied 
that he had 
made any 
reference to the 
possible unsanitary or unwholesome condition 
of McDon- ald's meat. He conceded that he might have spoken of 
an "inferior product" 
and he believed he "stated 
the fact that 
there had been people down at Northern Packing Compa- ny fired for 
using marijuana at that plant." (It does 
not appear that 
McDonald's ever 
received any meat originat- 
ing with Northern Packing.) Pultz also testified that the police had been called but 
took no action. On March 
I, after the picketing had begun, McDonald's checked with Otto to determine whether 
any of the patties on hand at the picketed 
restaurants contained 
meat produced by any MIMPA member. McDonald's then 
immediately had 
all such patties removed from the 
picketed restaurants 
and directed Otto to make sure 
that no struck meat 
was thereafter delivered 
to any McDonald's in the Milwaukee area. On March 5 a McDonald's 
at North Oakland Avenue was picketed. Tate testified that, to the 
best of his recollection, the picket 
signs said something like 
"Don't eat scab meat." The leaflets being distributed 
were "signed" 
by "Wisc. Alliance." They were headed "m BEFORE YOU EAT'' - "DON'T EAT SCAB MEAT" - "MCDONALD'S HAS SCAB MEAT RJ THEIR BURGERS." Prominently displayed 
was a copy of McDonald's 
logo, with the word 6'~~~*' superim- posed. The typewritten text 
of the leaflet set 
forth the Union's view of the strike issues 
and identified the leafletters as 
"students." The typewritten text concluded by saying: "Don't 
Buy Meat Products from 
McDonald's." Although the demonstration on March 5 was conducted essentially by a group 
of students, two union members 
~artici~ated. with one of them 
wearing an armband Identitying 'her as a picket captain. 
F& the reasons 
previously set forth, Respondent must 
be held responsible for the conduct of the 
demonstrators on March 
5. The demonstrators said that they would cease their 
activities when they were assured that there was no struck meat on the premises. Although the handbills then 
distributed contained a hand-printed request for assistance 
in picketing another 
McDonald's restaurant 
a few days later, there 
is no 
evidence of 
any further picketing 
of any McDonald's. Roger T. Albers, McDonald's 
operations manager in Wisconsin, testified that the picketing 
and related activity 
resulted in reduction of gross sales 
of $250 at the downtown restaurant 
and between $150 
and $200 at the 35th Street restaurant. With profits 
averadng from 8 
to 10 percent at the downtown 
restaurant and about 13 percent at the 35th Street location, 
the "loss" to McDonald's from 
was "hindering" the restaurant's 
business. However, 
he provided no details and this testimony 
is inconsistent with Chay's 
further indication that customers generally ignored the picketers. 
, - -~ ' 1 ne "vailey" is rllr area of ivlilwauiee in whii:, the packmg ptsnts are concentrated.  1 % DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
the picketing of these two 
stores would total something 
around $40.8 2. Sentry Stores 
Sentry is a chain of 80 supermarkets in the Milwaukee 
area.9 Meat accounts for 
about 21 percent of Sentry's sales. 
This includes all forms of meat 
and meat products. 
About 60 to 70 percent of Sentry's 
lean beef, vea1,"J and beef tenderloins comes from 
MIMPA members. MIMPA meat normally amounts to 
between 6 and 20 percent of Sentry's 
boneless beef and around 6 percent of its 
total meat 
purchases, although 
the percentages declined substantially 
after the 
strike against the packers 
began.ll All purchasing is done by Sentry's general ofice, but the 
meat is shipped directly from the packers 
to the individual stores, 
which apparently can 
exercise control over the sources of their 
supplies. Up to 90 percent of 
the MIMPA meat 
purchased by Sentry normally 
goes to the same 60 to 70 percent of 
the individual stores in the Sentry chain. 
It is undisputed that Respondent's consumer 
appeal has 
been made at only those Sentry stores 
which regularly obtain supplies from 
MIMPA members. The principal product purchased 
from MIMPA 
members is lean beef, 
which at each store is mixed with 
trimmings from choice 
cuts and then ground. 
The ground mixture 
is packaged and placed in display counters for 
sale to consumers. There is no evidence that any Sentry store ever sells such 
lean beef unmixed with other meat. Beef hearts and tails and veal constitute less than 5 percent of the total amount of product Sentry buys from 
MIMPA members. While all such items bear 
the packers' USDA inspection 
numbers when they arrive 
at the Sentry store, for aesthetic 
or consumer-appeal considerations 
the retail meatcutter attempts to 
remove the USDA mark whenever 
possible. It is thus clear 
that when it is displayed for sale in retail markets none of the 
ground lean 
beef and almost none of the tenderloins, hearts, 
tails, and veal bear any visible mark showing its origin. While 
Respondent attempted 
to estab- lish that to some extent consumers could look 
into the stores' meatcutting 
or storage rooms 
and see the packers' 
names on 
the cases, the evidence 
as a whole clearly shows 
that consumers could 
not know the source 
of any package except by asking for and receiving such information from 
personnel in the 
stores' meat departments. As set 
forth above, organization of 
the consumer-appeal program commenced sometime 
around the end of Febru- ary. It was early in April that any 
action was first directed 
to the Sentry stores. 
The complaint alleges that on two occasions 
Respondent made unlawful threats 
"to picket and otherwise take unlawful action against" Sentry stores. 
The evidence concerning these two incidents 
follows. The complaint 
also alleged an incident of picketing at 
a McDonald's on National Avenue 
on March I. There was 
no detailed evidence 
concerning this incident. 
Alben' figures indicate 
that the total loss 
of profits caused 
to McDonald's by this 
inc~dent would not exceed about 
$25. Thirty-seven of the stores are 
owned by Godfrey Company, while 
the rest are franchised by Godfrey. 
Exce t for one, Metcalfe Sentry, all the 
stores here involved 
are owned by GJfrey. There is no dflerence between the twc t pas of stores relevant to 
ae present case. lo only one or two Sent stores sell veal 
and only some 
2 percent of Sentry's veal comes from a ~MPA plant. On April 3 Bobrowicz telephoned Ronald 
Lusic, of Godfrey's (Sentry's) personnel department. When 
Lusic acknowledged that two Sentry stores 
were receiving 
struck meat, Bobrowin said he would like to have a 
meeting to persuade Sentry 
to "consider stop buying meat from 
packers that were on strike." When Lusic responded 
that he deemed it necessary to continue 
to purchase struck 
meat, Bobrowin said: "I appreciate your 
candidness. I'm going to be just 
as candid with you. Don't take 
this as a threat, but we're going to picket your 
stores." Lusic said he understood and added: "If you're going to picket, it had 
better be 
legal." Gaardner Paynter, manager of 
a Sentry store in 
Meno- monee Falls, 
Wiswnsin, testified that on April 18 
he was visited by two unnamed 
men who said they were 
members of the Union. 
They informed Paynter 
that Klement's summer sausage 
was "scab meat." Paynter refused their 
request to inspect the code dates on the 
Klement's summer sausage then 
in the 
store. Thereupon the two men said 
they would have to picket the store. Saying they 
were going to call the union hall, the two men 
left. After making 
a telephone call, they returned 
and said they 
would picket 
the store later. Picketing 
and handbilling commenced at the store on April 25. Actual demonstrations 
at Sentry stores started April 
2, at the Metcalfe Sentry store, 
which is located near the 
struck plant of Wisconsin Packing 
Co. At that 
time two 
or three striking employees of Wisconsin Packing 
Co. entered the 
store and told Mr. Metcalfe that they knew he 
was buying "scab meat" and that he 
should not do so. They made 
comments such 
as that he "didn't know what 
[he] was getting." At that time 
they posted a few 
handbills on the store's bulletin board and on one of the entrances. On 
a few occasions within the following week or so 
handbills were distributed at the store 
entrance12 It was around April 11 and 12 that picket signs first 
appeared at the various 
stores. Thereafter, with some 
exceptions,l3 handbilling and picketing were always wn- ducted simultaneously. Demonstrations 
were held at 11 Sentry stores, all 
of which 
regularly obtained meat from 
MIMPA members. 
The witnesses generally did not 
distinguish between handbillers 
and picketers. While it appears that generally the two activities 
were wnducted by dflerent people, in some instances handbillers 
wore sandwich signs 
or aprons 
bearing messages. In the main the activity was wnducted for around 
2-1/2 to 3 hours each 
Friday evening 
and Saturday morning, with Thursday evenings sometimes added. 
As previously stated, Bobrowin' announced policy was that only union-authorized picket signs 
and handbills, identlfymg the Union, 
were to be used. But other signs 
were used, 
generally with knowledge and without objection 
by the Union. One picket sign frequently 
used read: "Call 11 Weekly purchases from struck plants in April and May ranged 
from 39 to 3.94 percent of Sentry's total meat 
supplies. 12 The General Counsel disclaims any 
contention that "the early handbilling activity 
at Metcalfe Sentry 
and a few of the Godfrey stores in early April, prior to the arrival of the picket signs, were unlawful." 
13 The errsptions involve handbilling, without a.ny picket sip, at tlx Metcalfe Sentrystore behveen April 16 and 23.  , ' LOC. 248, MEAT & ALLIED FOOD WORKERS Mr. Godfrey at 542-9311 - Protest Scab Meat Buying." Other signs 
most often used were: "Scab Meat 
is Dirty Meat" and "Stop Union Busting." There was testimony concerning additional signs, such as: "Scabbing 
is Union Busting," "Help Stamp out Scabs," "Stop Strike 
Breaking," "Buyer Beware," "Beware of Scab Meat," "Sentry Buys 
Scab Meat" Several of 
the "Stop" and "Beware" signs 
contained prominent 
replicas of trmc stop signs or drawings of 
an open hand held up. So far as 
appears, only two of the numerous types of picket signs 
in any manner 
identified the Union. They read: "To the Public 
- Help Local 248, Meat & AUied Food Workers" and 'Wives of Local 248." There is evidence of only two 
signs that expressly urged 
nonpurchase: the fmt, used at several Sentry stores read: 
"Don't Buy Scab Meat"; the second, apparently used only at one store (located at 3045 South 't Buy 
Klement's. Klement's 
Buys ? - e testimony concerning the display 
of a picket sign reading: "Local 248 On Strike," This was a sign authorized for and extensively used in Respondent's primary picketing 
at the struck packing plants. Richard Kelling and Manuel Miramontes, manager and comanager of the store at 4800 North Hopkins Street, and Ronald Lusic, of Godfrey's personnel department, testified 
to having seen 
the "On Striken sign 
at the North Hopkins Street store on 
about six occasions, the first being 
on April 11 and 12. Gladys Haslem and Joseph Davis, union members and picket captains, conceded 
that the 
"On Strike7' sign 
had been 
used at the Hopkins Street location 
in the early stages of 
the canipaign, "before we were organized."owever, it was removed when Bobrowia arrived "and 
informed us that we weren't supposed to use that sign" and that proper signs and leaflets wodd be provided. Michael ~akzak, k&&er of the Sentry store 
at 3045 South 13th 
Street, testZed that he saw the "On Striken sign at his store on April 19 and on May 10 and 31 (the latter two occasions not having been specifically alleged 
in the complaint). He then said that he thought he saw the sign 
on each of six picketing incidents, 
although toward the end it was propped against a 
car rather than carried by 
a picketer. Striker Michael 
Whitford, a 
union steward, and his wife, Betty, a picket captain, testified-that on 
one occasion ia April a striker 
who arrived at the store to picket 
was May at his store, at 5200 West Oklahoma Avenue. And James Newth, store manager, testified 
that he saw it at his store, at 7550 West Perkins Street, on May 
10 (an incident 
not specifically enumerated in 
the complaint). The Metcalfe Sentry store 
is located very near the plant of Wisconsin Packing, a struck 
employer. James Layman, a 
detective retained as chief of security 
at Wisconsin Packing, testified to having seen the 'On Strike" sip being used at the Metcalfe store 
on April 8 and 9. Store owner 
Jerome Metcalfe 
testified that he saw it on 
April 24. He also said he saw that sign being 
carried on a few occasions between April 
16 and 23, but then conceded that'tbere was no picketing at all conducted during 
that period. Larry Pultz, an employee of W~sconsin Packing and picketer at the Metcalfe Sentry store, 
testified that on the firstrday of the picketing 
at the store, early 
in April, a group 
of strikers who had been picketing Wisconsin Packing moved on to the Metcalfe Sentry store. Some of them 
took "On Strike" signs with 
them. Upon seeing those signs, 
Pultz telephoned the union office and "found out they were not allowed." Thereupon, on Pula's direction, the "On Striken signs were 
returned to the picketers' cars and not further used at the Metcalfe stare. . . i - Bobrowin testified that on 
a few &asions be learned 
that the "On Striken signs were 
being carried 
at Sentry stores. In each instance he had that conductvstoDwd .A imniediately. bi &'the evidence', I find that ~ a relatively feh. instances "On Strike" signs were 
car+ by $morn picketing Sentry 
stores: Such conduct wis contrary to union policy and instnictions. In some, but not all, instances union 
agents'had the use of "On Strike" signs 
discontinued immediately 
'upon learning of it. - * In the main, only leaflets prepared and authorized by the Union were distributed at Sentry stor&. There were two "Meat Buyer 
Beware" leaflets primarily in use. One, the more general, is headd:, " MEAT BUYER BEW~-* the "BEWARE". being in very large, prominent pr+- Next is the plea: "Please 
do not support 
SCABS!'' The leaflet then states 
acking as contained in 
very large print. Then, also in relatively large print, is the statement that: ."Peck Meat Packing Corporation employees we on strike. P1ea.p do not support 
scms!" Thed. come four numbered ** . paragraphs, as follows':  198 DEClSlONS OF NATlONAL LABOR RELATIONS BOARD 1. This store 
sells some products of Peck Meat Packing Corporation, which products are 
contained in some meats produced by 
Klement. 2. Local 
248, Amalgamated Meat Cutters 
& Butch- er Workmen of North 
America, AFL-CIO, is engaged in a lawful strike 
at Peck Meat Packing Corporation 
since January 25, 1975. 3. Local 
248 has no 
dispute with either this 
store or the Klement 
Company and it is not asking the 
consumer either 
to refrain from buying 
at thisatore or from buying 
products of 
Klement. 4. It is asking the consumer 
to speak to store personnel to ask them to encourage Klement 
not to purchase meat from 
Peck Meat Packing Corporation and further, 
to write directly to Klement 
to ask that it discontinue such offensive purchasing 
policies. The leaflet ends with the prominent plea: " PLEASE WILL YOU HELP ~~.-14 A fourth union-authorized handbill consists 
of what appears to 
be a two-page enlargement 
of an advertisement that originally 
ran in a labor newspaper. One page, 
under banner headlines saying "Support Local 
248! Keep Scab 
Meat Out of Milwaukee," 
is addressed 
to the vices of the packers' "strikebreaking." The reverse side, under the banner "Stop the Strikebreakers," says: Here are things that you and your Local 
Union can do now to defeat the 
meat packers and keep Milwaukee 
a strong labor 
town: 1. Join Local 248 picket lines. (Call Local 
248 at 344-6350 to arrange for 
this.) 2. Join in 
the battle against sales 
of any scab 
meat by 
area food chains 
. . . One large retailer, 
SENTRY, has been selling 
quantities of ground beef containing meat from scabherding 
packers. Also it has offered quantities 
of Klement sausage prepared with some meats 
produced by 
one or more of the scabherding firms. Under the Taft-Hartley Act 
we can ask the following 
solidarity actions: 
a.) Don't buy ground 
beef from Sentry without 
assurance that it contains no scab ingredients. b.) Ask Mr. Godfrey of 
Sentry, to buy 
no more scab meat and to 
persuade Klement 
to do the same. Reach Mr. 
Godfrey at 542-9311. If you 
wish to give your opinion direct 
to Klement, call 
Mr. John Klement 
at 744-2330. Keep Milwaukee a 
Labor Town! Don't 
spend your dollars 
with strikebreakers. Daniel J. Preiser, manager 
of the Sentry store 
at 6627 West Fond du Lac Avenue, testified 
that on May 14, 16, and 17, an additional handbill was distributed. However, in 
a pretrial affidavit 
dated May 19 he had indicated that this additional handbill had been distributed 
only on May 14. I4 7%;: handbill is an 
adaptat;".. 0; one ilsed by .noti~cj hcaccurte~b local in a similar 
campaign. As set 
forth below, the original was 
shown to Klement before the Union started picketing the Sentry stores. 
It was issued 
over the name "Meatcutter Welcoming 
Committee" and gave "the Meatcutter's Support 
Comrnit- tee" as the source for 
further information. Bobrowicz testified that he had not authorized the 
leaflet, had never 
seen it 
before, and did not know who composed the 
"Meatcutter Welcoming 
Committee." Since 
May 14 was Wednesday, and the Union's scheduled picketing was 
generally confined 
to Thursdays, Fridays, 
and Saturdays, it is reasonable to infer, 
and I so find, that, in 
accordance with Preiser's affidavit, the Welcoming Committee handbill 
was distributed only on 
May 14. However, there 
was no contradiction of 
Preiser's testimony that the Welcoming 
Committee handbill 
was distributed simultaneously 
with one of the union-authorized leaflets. 
Thus, on the princi- 
ples discussed above, whether the particular activity was 
conducted or directed 
by the Union itself, Respondent must be held responsible for it. 
The leaflet is headed: "What is a 
scab?" It proceeds to discuss the strike 
and the vices of 
"scab labor." It contains the following 
appeal for action: What You Can Do 
You can help the 
meatcutters by not purchasing beef 
at Sentry Food stores and by boycotting 
Klements sausages. These 
products are handled by scabs. It is a small sacrifice 
to make, and it will show the "middle men" that the public 
supports the just 
demands of 
working people. Also - and this is important - you must avoid the 
temptation of crossing meatcutters' picket lines 
to find work for the summer. 
The packinghouses will be offering what 
appears to be an 
attractive opportunity to students who wish to make some money 
and are willing to hazard the 
"inconvenience" of 
passing pickets 
on the way to work. Tension 
is growing between the strikers 
and people who are trying to steal their jobs. 
At the bottom there 
are two pictures 
of apparently 
vigorous picketing at packing plants.ls The complaint alleges, and credited evidence 
shows, that demonstrators made many 
verbal statements, 
both shouted to the public in general 
and spoken to individuals. While 
the evidence 
is not entirely clear on this point, 
it appears that both picketers 
and handbillers made such statements. 
Demonstrators frequently said 
"Scab Meat is Dirty Meat"; "Don't buy scab meat"; "Beware 
of scab meat." In other cases. Sentry's 
name was used, as, for example: 
"Don't Buy Meat at Sentry." In many instances 
statements were made more 
specifical- ly derogatory than the 
generalized "scab" or "dirty" epithets. For example, Metcalfe testified 
that when cars entering his parking lot did not 
stop to receive handbills the handbillers 
"would shout at them not 
to buy scab 
beef, it's ulcerated." He said he heard them 
say: "Don't buy scab beef, it's 
dirty beef, it's ulcerated they spit into 
it, it's got bacteria in it, it's diseased." Paynter testified that at the Menomonee 
Falls store on April 25 "the pickets were saying things like 
do you know 
1s Presumably Peck Packing and Wisconsin 
Packing, the two companies 
specifically named 
earlier in the handbill.  LOC. 248, MEAT & ALLIED FOOD WORKERS 1 99 that they're spitting on your meat, Sentry 
is selling uninspected meat, Sentry 
is selling 
scab meat, don't shop at Sentry." On 
at least one occasion statements 
were made disparaging Sentry personnel rather 
than just the 
"scab" meat. Richard 
Kelling testified that on one occasion the 
store's butcher emerged from the store, whereupon picket- 
ers "yelled": "There's 
the butcher. . . He never 
washes his hands, his meat 
is dirty." Howard Ivans, 
a striker who participated in the 
consum- er-appeal activity, 
testified that he had 
received instruc- tions from 
the picket captains, 
but apparently such 
instructions did 
not cover the 
content of verbal statements to be made. He "personally asked [consumers] not 
to buy any ground 
beef or Klement's sausage." 
The number of picketers and handbillers ranged from 
3 or 4 to 30 or 35 per store 
on different occasions.16 With a few exceptions, all the activity 
was conducted on public property, mainly the public sidewalks 
abutting the stores' 
parking lots. Intrusions 
onto private property 
were few and of short duration. On a few occasions the 
demonstrators were requested to move from private property to the public 
sidewalk and they complied with the requests.17 In the main, the handbillers 
were concentrated at the parking lot driveways, 
where they were available to give handbills to 
the occupants of cars entering and leaving. The picketers more often patroled the entire length 
of the public sidewalks 
abutting or surrounding the parking lots. 
It appears that generally there would 
be around 
two or four people at each driveway, although 
on some occasions those 
numbers were increased to 
around four 
to six.18 Although some 
witnesses tes4iified that demonstrators 
"stopped" trafiic entering 
or leavlng the parking lots, the 
evidence as a 
whole establishes that they did not 
stand in 
driveways, but, 
at most, walked 
slowly across the drive- 
ways, on the public sidewalks. 
For example, James Newth, 
manager of 
the store at 
7550 West 
Perkins Street, testified 
concerning the activity 
at his store on May 2 and 3, when there were 8 to 10 or more demonstrators: 
They were located by - on the 
sidewalk by the 
street in front of the entrances 
on the parking lot 
entrances. . . . they would walk back and forth across 
the - in front 
of the driveway 
entrances and stop traffic from coming through. 
Not stop, but detain. Didn't actually 
stop anybody 
from coming in, 
but they would slow them down enough to create 
a nuisance. And as they were detaining them, 
they would - someone would 
hand them a leaflet. James Semrad, assistant manager 
of the Sentry store at 5200 West 
Oklahoma Avenue, probably 
best described a typical incident 
as follows: l6 Between May 9 and 
31, there were 63 demonstrations, with the 
number of participants ranging 
from 2 or 3 to 39 or 
40, including a picket 
captain in each instance. Metcalfe testified 
that on one occasion 
there were 75 at his location. They 
apparently had 
come from a meeting 
at the nearby Wisconsin Packing 
plant. l7 On one occasion 
the demonstrators initially 
refused to heed the store 
mansger's request that they move frnm 1.h- premises of the shopping mall in 
which the Sentry 
store was located. However, shortly thereafter they 
did move, apparently at 
the request of the police. ls Metcalfe testified 
that on the one occasion when there were 
75 [TJhe only thing I observed is 
they were 
kind of congregated at the entrances, 
and they weren't 
standing directly in front of any car 
that was trying 
to get in. If somebody was trying to drive their 
car into 
the lot, 
they wouldn't rush 
to get out of their way, but they were 
standing close so the people 
had to 
be careful they didn't hit anybody 
as they were 
driving into the lot. Some of the 
people seemed 
to consider that was being 
blocked. And what they 
would do then was when 
a person slowed down, they'd hand them a 
pamphlet or brochure through the window. Preiser testified that at the West Fond du Lac 
Avenue store he "witnessed cars coming to 
a full stop before they were able to enter the parking lot, 
due to the slow or hardly moving trafiic [of the pickets] across 
the entrance 
of the driveway." He did 
not indicate that 
the demonstrators stood still or 
that the 
"full stops" were 
of extended duration. Bobrowicz conceded that on occasions traffic 
had been slowed up, with two or three cars backed 
up. There is no evidence-of any trafiic hazards or substantial congestion. 
On several occasions, primarily early 
in the campaign, 
the police were 
called. But they always said 
that the activity 
was lawful and took no action.lg Several of the 
General Counsel's witnesses testified 
to having received varying numbers 
of customer "comp- laints." For example, store manager 
Kelling, who seemed generally inclined 
to overstatement, testified: 
[A111 the complaints 
were generally based towards 
me, as trying to 
do something about it. The complaints from the customers to me were blocking traffic, 
why are they there 
every weekend, we're afraid to shop your store because of the amount of pickets 
on your parking lot, we are afraid to buy any meat 
and walk out with it, of fear to our car. Customers complained 
to me about being asked 
to look into their shopping bag 
to see if they had purchased any meat. And, 
et cetera. No complaining customers 
testified. There is no evidence sufficient to establish 
that customers' expressed 
"fear" was objectively warranted. 
Kelling's own earlier testimony on 
cross-examination appears to come closer 
to presenting an accurate overall picture 
of the situation. He testified: Q. And, what you say 
the customers complained 
about was why you were 
allowing people to pass 
out leaflets, was 
one of the things? 
A. Yes. 
demonstrators (supra, fn. 16) there 
were between 
10 and 15 at each entrance 
to the store. It does not appear how long this demonstration lasted. 
On other occasions, "usually, there was one at 
each entrance that 
was canying a sign. 
And, sometimes there were 
two that were 
going back and forth, sometimes 
three. Most 
of the time, though, I would say 
there was at least 
one at every 
entrance. On some occasions, there 
was two. Some occasions 
there was three 
or four." le AS previously observed, 
on one occasion the 
police apparentl; did direct the demonstrators to move from shopping mall premises 
to the public sidewalk and 
the demonstrators complied. 
 200 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
A. I explained to the customers that they are on the sidewalks picketing 
and not doing 
anythmg wrong, that I couldn't stop them at present. Q. Did that seem to satisfy those people 
that you said that to, as far 
as you could tell? A. I am hoping so, yes. Metcalfe testified that on several occasions, "all the way up until April 
24, they picketed 
and handed out leaflets and pounded on cars and shouted at people across 
the parking lot, 
or in the parking lot. In the store. General harassing -." But when 
pressed for details, Metcalfe 
was less impressive. 
For example, he admitted that 
he had seen "pounding" on cars only 
"two or three 
times," apparently on the same 
occasion, the date of which he could not recall. He testified that "they would either hit 
the side of the car or hit the rear 
of the truck 
or the hood" 
and no damage was done. Perhaps most significant 
is the fact that 
his pretrial affidavits are devoid 
of any reference to his observation of 
"pounding" on cars, but mention only 
that a customer had complained that her car was "pounded" on. 
In short, there was 
no credible, competent20 evidence of 
acts of violence or 
substantial hindrance 
to traffic. The complaint specifically alleges 
that on one occasion the demonstrators "hampered 
and interfered with 
a truckdriver attempting to make a delivery 
at" a Sentry store. The following is a 
summary of the evidence relevant 
to this allegation. 
There are four 
driveways into the 
parking lot of 
the Sentry store at 6627 West Fond du Lac Avenue. One is used primarily or 
exclusively by delivery trucks 
while the other three are used principally by store patrons, although 
apparently trucks may occasionally also 
use them. George Szecsy drove a Godfrey truck to 
the store on May 17. He testified that as he approached the premises, preparatory to entering through 
a customer driveway, 
he observed picketers, 
one of whom approached his truck 
and said "something 
to the effect 
that I shouldn't use this 
driveway or 
I shouldn't go 
in this driveway." Szecsy's testimony at this point continued: 
. . . And I didn't know 
. . . if it was a sanctioned strike or not. And being 
in a union myself, I pulled the 
truck in the back; and I decided to call the manager and find out what I should do. Szecsy thereupon stopped his truck on 
the public highway, 
alighted and went to speak to the store 
manager. The store manager said 
that "it wasn't [a] sanctioned strike" and Szecsy "should get 
in the truck 
and pull in the other 
driveway." Szecsy 
did so, entering through the truck 
driveway without further incident 
or delay. On cross- examination Szecsy conceded that he could have 
entered Metcalfe testified 
that "one woman had complained 
that her 
car was stopped, and she - refused to roll the window down, and 
somebody pounded on the hnod nf the par ;n f~w nr h-r and also on her car." Clayton Sherman, manager of the Sentry store at 930 North 27th 
Strat, testified that on one occasion (not alleged 
in the complaint) "a woman said the parking lot 
as he originally intended but 
he "chose not to because [he] didn't know whether 
it was a sanctioned strike or not." 3. Klement's Sausage Company 
The complaint alleges that on or about March 25 Respondent violated Section 
8(b)(4)(ii)(B) by "telephoni- cally threatening Klement's with 
picketing at unspecified Kohl's grocery 
stores unless Klement's ceased doing 
business with Gibbon" 
Packing Company, Inc., which 
is identified as a subsidiary of MIMPA member Peck Packing Company. 
Gibbon Packing is a 
Nebraska corporation, having its 
principal ofice and place of business in Gibbon, Nebraska. 
Gibbon Packing is totally owned by 
Peck Packing and the two corporations have the 
same officers. Klement's makes about 64 varieties of 
sausages, some of 
which contain ground lean 
beef mixed 
with other ingre- dients. During the period 
January 25, when 
the strike against MIMPA began, through March, 
Klement's ob- tained about 75 percent of its lean 
beef chucks from 
Gibbon Packing. There is no specific evidence 
as to Klement's principal source 
of lean beef chucks before the 
strike began. 
However, I 
take official notice of 
the fact that Gibbon, Nebraska, is approximately 650 miles 
from Milwaukee, which makes it unlikely that 
Klement's regularly received its beef from 
Gibbon Packing in normal times. George Klement, vice president in charge of production, testified that when Bobrowicz requested that 
Klement's discontinue purchases from 
Gibbon Packing, Klement replied that it would cost his company 
$1,500 "to 
buy from out of 
town. . . . 
that's what it's going to cost . . . for quality and shipping charges." The necessary inference is 
that, whether Klement's was technically purchasing from 
Gibbon Packing, the subsidiary, or from 
Peck Packing, the parent, the product 
was actually being 
produced in Milwaukee, or, at the 
least, Klement's was not being charged 
for the 
long-distance shipment 
from Gib bon, Nebraska. 
Gibbon Packing, of course, 
is not a member of MIMPA. About a year before the 
present hearing Respondent (or, 
presumably, a sister local, since Local 
248's geographic jurisdiction does 
not embrace Nebraska) 
unsuccessfully attempted to organize 
Gibbon Packmg's employees. Klement's employees 
are apparently represented by 
anoth- er local of the Amalgamated 
Meat Cutters. It does not appear that 
Klement's plant has 
been picketed or that its employees have taken any action in support of Respon- 
dent. The witnesses' memories were all 
somewhat deficient 
as to the exact facts, particularly 
as to relevant dates, 
concerning Bobrowicz's alleged threat 
to picket. However, despite some conflicts 
in the testimony, the 
following account is believed 
to be a reasonably accurate summary 
of the relevant facts, based 
on a composite view of the evidence. she was stop@ from coming in the parking lot" and 
at one time "one customer said 
that one of the pickets grabbed 
her arm." 
Obviously no finding of vioient or intimidating conduct wuld be made on the basis of such hearsay evidence.  LOC. 248, MEAT & ALLIED FOOD WORKERS 20 1 Sometime in the first half 
of March Bobrowicz tele- 
phoned George Klement 
and requested that Klement's find a 
new source for its lean beef because 
of the strike against Peck Packing. Klement said 
he would look 
into the matter and call Bobrowicz back. Sometime 
later, not 
having heard from Klement, Bobrowicz telephoned again. 
Klement said he 
had not as yet been able to find 
an alternative satisfactory source of supply 
and asked for an additional day's grace. According 
to Klement, Bobrowicz 
said that he 
could not wait any longer and that he 
had "69 pickets ready 
to go give handbills out to Kohl stores," a grocery chain 
that sells Klement's sausages. 
Bobrowin conceded that he 
told Klement that the Union 
"was prepared to picket the Kohl  store^."^' Thereupon, Kle- ment, fearful 
of antagonizing Kohl, agreed 
to stop buying meat from 
Gibbon Packing. Klement testified that he said 
he would suspend such purchases for 1 week, while Bobrowicz said the commitment 
was in effect 
for the 
duration of the strike. Whichever 
version is 
correct, it 
appears likely (although the evidence is unclear) that 
Klement's did 
at that time suspend purchases from 
Gibbon Packing for a short period. 
Bobrowicz later learned that Klement's was purchasing lean beef from 
Gibbon. Thereupon, on March 21, Bobrow- icz and another union representative 
visited Klement's 
and spoke with George Klement 
and Joseph A. Voight, Klement's special products 
manager.22 After a discussion 
of the situation, 
in which 
Klement said 
that the 
price and quality of Gibbon meat were very 
favorable, Bobrowicz said that, unless such 
purchases were discontinued, the Union would distribute handvlls at retail stores selling 
Klement's sausage. 
He exhibited a handbill 
that had 
been distributed at retail stores 
selling sausages made by 
another company that also purchased 
beef from another packing plant which was being struck by a sister local union. 
Bobrowicz stated that the 
Klement's-Kohl leaflet would 
be the same, with only the names and date changed. That leaflet is 
described in detail in connection with the Sentry stores campaign. 
The March 21 meeting at Klement's resulted 
in Kle- ment's agreeing to discontinue buying 
Gibbon meat as of the beginning of 
the next week. Although Klement testified 
that Bobrowicz telephoned again 
on March 25, it appears that, as 
Respondent contends, Klement probably actually 
had in mind the telephone conversation preceding the 
March 21 meeting. The evidence as a 
whole indicates that no telephone conversation 
followed Klement's commit- 
ment on March 21 to discontinue purchases from 
Gibbon. It is undisputed that Klement's did discontinue such 
purchases on March 29 but resumed them on April 
15.23 It is further agreed that there was no picketing or handbilling of any Kohl stores. However, 
as noted above, handbills 
directed against Klement's were distributed 
at Sentry stores. Bobrowicz denied saying there were 69 picketers available. 
I find it unnecessary to resolve this conflict since 
the number of pickets would not be material, particularly in the absence of any evidence as to the 
number of Kohl's :to-I: . . .. . 22 The date of this meeting was set by Voight, whose memory appeared 
more reliable than that 
of either Bobrowicz or 
Klement. 4. Service Food Stores The complaint alleges 
that Bobrowicz telephonically threatened to picket a 
Service Food store unless the company ceased doing business 
with MIMPA. James Odom, 
Service Food's director of meat operations, 
testified that the 
company buys 
most of its meat from 
an Iowa packer 
but virtually all of 
its lean 
beef and beef tenderloins, plus small 
amounts of veal, from Domer Packing, a MIMPA member. Odom 
testified that on or about March 
27 he received a telephone call from 
Bobrowicz, who said he 
was soliciting Service Food's cooperation in the Union's strike against 
Domer. Accord- ing to Odom, Bobrowicz said he 
was calling to give Odom "an opportunity to head off a lot of 
problems" and said that unless 
Service Food "would stop buying the product from Domer . . . he would have pickets 
on [Service Food] stores by noon 
that day." According to Odom, Bobrowicz "didn't say what the picket signs would 
say" but he did 
say that "he was within his 
legal rights" 
to picket the stores. Expressing his 
personal antiunion sentiments, Odom 
replied that he would see his lawyer and oppose the Union's action by 
every possible means. 
Bobrowicz's version of 
the conversation dsered from Odom's in that Bobrowicz testified 
that he described the 
nature of the possible picketing 
as follows: . . . 
I did 
tell him, in the event he continued 
to buy scab meat, we would conceivably set 
up pickets in front of his store, informational pickets, 
telling the consumer 
that scab 
meat was being bought by 
this store and asking the consumer, number one, not to 
buy the meat, 
and then talk 
to management to try to convince them not to buy the meat. At another 
point, however, Bobrowicz indicated that his 
threat had been 
less qualified, testifying that 
he told Odom that "in the event that he did 
not see fit to discontinue buying scab meat and continued to 
buy if . . . 
the union would then appear with picket signs and with leaflets in front of 
the store." It is undisputed 
that no 
picketing or handbilling was camed on at any Senice Food Store. 5. Red Owl The complaint alleges that on or about March 
31, Respondent, through Kenneth 
Kuhrt, telephonically threatened to picket a Red 
Owl store in West Bend, 
Wisconsin. Although 
the complaint identifies 
Kuhrt as 
a union steward, he testified, without contradiction, 
that at the time here 
involved he was neither a steward 
nor a picket captain. 
William D. Leech, meat manager of 
the West Bend Red 
Owl store, testified that on March 31 he received a telephone call from a man who identified 
himself as "from Local 248" and asked if Leech had taken any action in 23 Klement indicated 
that his resumption of purchase from Gibbon was iniluenced by the 
issuance of an injunction against 
the handbilIing. However, so far as appears, 
no injunction or temporary 
restraining order against the consumer-appeal campaiga was issued until June 
12. (E.1). Wis. Civil No. 754-285.)  202 DECISIONS OF NATIONAL LABOR RELATIONS BOARD response to a telephone conversation the previous Friday. 
1. Picketing Gen Leech said'that the caller had 
apparently spoken person to the assistant manager, 
the caller proceeded 
to "enlighten" Leech concerning 
the Union's strike against 
MIMPA member 
Donner Packing and requested that Leech reconsider the store's decision to continue 
to buy meat from 
that packer. When Leech said that 
he intended 
to continue such purchases, 
the caller said: 
"[Wlell, then, we're gonna have to come 
out there Thursday and 
Friday,z4 and picket your 
store." At 
the time 
of the conversation Lekch was obtaining all his lean beef, hearts, ox tails, and beef tenderloins from Donner. 
The lean beef was sold 
ground, usually 
mixed with other beef but occasionally unmixed. After the telephone conversation 
just described, Leech discontinued purchases from 
Donner, on instructions from Red Owl's main warehouse. 
Since then Leech has purchased meat 
from Do~er on only one occasion, when an anticipated delivery from another 
source did not 
amve. Called as a witness by 
the General 
Counsel, Kuhrt denied having 
had any 
telephone conversation 
with anyone at the West Bend Red 
Owl store. He testified, however, 
that he had spoken in person with an unidentified person 
at the store. That personal conversation probably occurred 
on the Friday 
or Saturday following March 
31 when Kuhrt and a companion distributed leaflets 
at the store. The handbilling lasted 
about 15 or 20 minutes, until 
Leech informed the handbillers that he was not buying any more 
- - meat from 
Donner. The 
men thereupon 
left, saying they 
were "going to be following the trucks all next 
week." At - - the hearing the General Counsel disavowed any claim of 
violation based 
on the events 
at the store around April 
4 or 5. E. The Controlling Legal 
Principles Section 8@)(4)(ii)(B) of the Act initially prohibits threats, 
coercion, and restraint of persons 
engagd in commerce to force or require them 
to cease doing business with any 
other person. The evidence leaves no doubt that the 
purpose of Respondent's conduct involved in the present case was to force 
the retailers (the secondaries) to cease buying and selling meat produced 
by MIMPA members (the primaries). But 
the "publicity proviso" to Section 
8@)(4), mitigating the basic prohibition, permits "publicity, 
other than picketing, for the purpose of truthfully advising 
the public . . . 
that a product or products are produced by an employer with whom 
the labor organization has 
a primaj dispute and are distributed by another employer," as long as the 
publicity activities 
do not have the effect of inducing persons not 
to pick up and deliver goods 
or to perform services at the secondaries' establishments. 
-- - At a later point Leech said 
that the picketing was threatened for Friday and Saturday. 
25 The Court of Appeals for 
the District of Columbia has 
reversed Dow Chemical, adopting the dissenting view 
of Board Members 
Fanning and 
Jenkina L---! rAPc, !hted Zteelwcrker~ of America, AFLCIO [Pnv Chemical Company j 524 F.2d 853 (1975). 
Unless and until the Board 
itself adopts the court's 
view, I am constrained to 
abide by the Board majority 
Despite the 
exclusion of "picketing" from the permissive publicity proviso 
to Section 8@)(4), the Supreme 
Court has definitely ruled 
that a union may 
"follow struck products" and may 
use secondary picketing 
in furtherance of 
a consumer boycott of such struck products. 
N.LRB. v. Fruit and Vegetable Packers & Warehousemen, Local 760, IBT (Tree Fruits Lobor Relations Committee, Inc.), 377 US. 58 (1964) (generally referred 
to as Tree Fruits). But Tree Fruits and subsequent Board 
and court decisions have 
confined permissible product picketing within narrowly 
drawn boundaries. 
First, a 
struck product may not be 
picketed at the secondary level if 
successful picketing 
would result in a virtually complete boycott of 
the secondary. See, e.g., Twin City Carpenters District Council 
(Red Wing Wood Products, Inc.), 167 NLRB 1017, fn. 1 (1%7); Teamsters, Chuffktrs, Helpers and 
Taxicab Drivers Local 327 (American Bread Co.), 170 NLRB 91 (1968), enfd. 41 1 Fld 147 (C.A. 
6, 1969); Honolulu Typographical Union No. 37 (Hawaii Press Newspapers, Inc.), 167 NLRB 1030 (1969, enfd. 401 F.2d 952 (C.A.D.C., 1968); 
Local 14055, 
United Steelworkers of America, A FGCIO (Dm Chemical Conrp~y), 2 1 
1 NLRB 649 (1974).25 Second, the boycotting union must identify 
the struck product with sufficient clarity to enable 
consumers to know what products they 
are being asked 
to eschew. Sun Francisco Typographical Union No. 21, ITU (California Newspapers, Inc.), 188 NLRB 673 (197 I), enfd. 465 F.2d 53 (C.A. 9, 1972); 
Salem Building Trades Council, AFL-CIO (Carcade Employers Association, Inc.), 163 NLRB 33 (1969, enfd. 388 
F.2d 987 (C.A. 9). cert. denied 
391 U.S. 965 (1968); Atlanta Typographical 
Union No. 48 (Times-Journal Inc. of Marietta, Inc.), 180 NLRB 1014 (1970); 
Cement Marons Union LocaI 337 (CaIifornia Association of Employ- ers), 190 NLRB 261 (1971), enfd. 468 F.2d 1187 (C.A. 9), cert. denied 
41 1 U.S. 986 (1972); Los Angeles Typographical Union No. 1 74 (White Front Stores, Inc.), 
18 1 NLRB 384 (1 970). From these two established principles 
the General Counsel advances 
to a contention that consumer picketing 
is unlawful unless the struck product is so completely isolated that it can be 
boycotted without 
the involvement of any other products or phases of the secondaries' busines~.~e On this view, according to MIMPA 
and the General Counsel, since 
MIMPA lean beef is 
inseparably mixed with 
other meat 
when it is sold 
as ground meat 
or in sausages, no lawful 
Tree Fruits consumer picketing of the 
struck meat 
is possible. 
But the General Counsel's argument takes 
a step which the Board has expressly declined 
to take. Amalgamated Packinghouse, Leather and Allied Food Workers of Wiscon- sin (Packerland Packing Conyany, Inc.), 218 NLRB 853 (1975), arising in the 
same Board region 
as the present case, 
view in Dow Chemical. However, it may be noted that two of the members of the Dm majority have since 
been replaced by Chairman Murphy and Member Walther, who have not yet had ofcasion to express their views on this complex issue. 
Cf. Howard University, 
22221 NLRB 727 (1975). 2- In the General Counsei's words. "the 
only sewuuary picketing permissible is that 
which is directed 
solely at 
a tangible, identifiable, separable 'struck product.' "  LOC. 248, MEAT '& A1 involved union threats to engage in wnsumer picketing of 
retail stores selling sausage containing meat produced 
by-a struck packing 
plant. On the General Counsel's 
motion for judgment on the pleadings, the Board dismissed 
the complaint. A unanimous"pane1~~ said, inter alia, at 854: [Tlhe deneral &urnel argues in substance, 
that Packerland's [the primary's] product (beef) has become 
so integrated with Hillshire's product (sausage) that it 
no longer has a separate identity, 
and that 
therefore any picketing of A & P or Jewel [the retailers] 
or other retail stores which sell 
Hillshire products could not 
be confined to the "struck product" of Packerland. . . . In this situation, he asserts 
that the informational 
picketing would not be lawful under 
. . . Tree Fruits, . . . Respondent concedes that become so intermingled with that of Hillshire so as to lose its separate identity, but argues 
that it only announced a 
lawful. consumer information program 
and did not threaten, coerce, 
or-restrain anyone 
. . . . In response to the General Counsel's argument that any picketing of the secondary- retail stores would be : unlawful due- to the 
commingling .of .Packerland's product with that of JIillshire, Respondent asserts, in substance, that such aper se rule is not within Board 
or court law. . . . 
Crucial to fhe General Counsel's motion is 
his , contention that since any picketing of the secondaq retail stores 
would have been unlawfuZ due to the 
product of the primary employer (Packerland) 
having lost its 
seDarate identitv with that of the secondarv employer hi ill shire), &/threat tbdo SO violates f%ti& 8(b)(4) of the Act. We find no merit in this contention. Without delving into the 
various forms 
the legend on the picket signs 
may- have taken had 
picketing oc- curred, it 
is suffjcient to find that lawful picketing could 
have been 
conducted in the circumstances herein, and we so find. 
. . 
. [Respondent] is entitled to publicize its primary dispute 
with Packerland by all lawful means. Having found that 
lawful means may include informa- 
tional picketing in 
the circumstances 
herein, [we hold that] Respondent's advising 
secondary employers that it will do somdoes not evidence a'violation of the Act. . . 
.[Footnotes omitted.] .- . ~espite his thoughtfk and thorough brief, 
the  en& Counsel is inevitably 
unable to refute 
Respondent's argument that 
csPackerlandestablishes~. . . 
that the 
Union can without violating Section 
8(b)(4) of the Act, threaten to and in fact carry on, a consumer-appeal program 
which includes picketing at secondary retail stores, locations & which sausage-type or ground beef products of the very type involved 
in the present case are being sold." Indeed, in his brief the General 
Counsel though tactful, cannot avoid 2r Consistin of Membm Fannh Kenne and 
Penello. " He says: 'lt seem unreasonak to asm% to the Board an intmtioa, by its Packerland Packing decision, to revolutionize the emsting law and ~eatly ex and the existlug ambits of permissible secon p~cketing, fh the decision is a very brief panel decision in 
w% ~BZ summanlv stated in one or two sentences that lan6A ipfo9mational picketingdwas conceivably possible 
under the circumstances 
exlsbng in that case, wth no mention or indication that any prior casd were being overruled or modified." ,LIED FOOD WORKERS 203 suggesting that Packerland be overruled, or at- least reexamined.28 ., . :L - s*. a It is not open to me to reexamine Puckerla& I am restricted to construing and applying that decision. In. this connection it may 
be observed that in Packerland the Board noted (218 NLRB at 854, fn. 4.) the General Counsel's reliance on Honolulu ljpgraphiccrl Union Na 37 (Hawaii Press Newspapers), supra, 
and IBT,= Locd 327 (American Bread), supra, 
but added no comment or discussion distinguishing, overmling, or limiting those 
and other post- Tree Fruits 
 decision.^ ., ., X -. - In Dow Chemical, supra, 21 1 NLRB 649, the Board held that a 
union could not 
lawfully urge a consumer boycott of a struck product where sales of that product constituted a 
major portion (ranging 
from around 50 to 98 percent) of the secondaries' 
total sales. In reversing, the 
court distin- guished American Bread 
and Hawaii Prers on the ground ht: - - ., The appeals to the public 
ia those -c8ses, as the Courts held, called for 
boycotting of more than the 
struck product. In those "merged product" cases,- it was simply not possible 
to "follow tlie struck goods" either because those goods were intangible (such advW- ing) or because as ingredients in the products of the secondary (baked 
goods in restaurant meals) they lost their identity. 
[Dow Chemic&, supra, 524 F2d at 860.1 I - .- :. This distinction of 
Hawaii Prks &d kmerican Bread would not apply 
either in the 
present case or in Packerlad which involve "merged products." It is, therefore, essential 
to find some other basis for reconciling PackerIand'wiih the earlier decisions:+ *- ,<' "I 0'-. ... - - e- * Previous decisions following 
and construing Tree Fruits establish two interrelated rules: (1) a union 
may not en age in sewndary picketing which would aff& virtually & &' the secondary's business; 
ad (2) a union's secondary picketing must be limited in its effect t6 the struck product. With theeexception of Dow Chemiccrl, all tlfe prePackerland &es which the General 
Counsel cites in effect involve both rules; 
i.e., the struck product 
of the employer was inseparably intertwined with vhtidly all. of the secondary employer's business. As said 6y the District of Columbia Circuit 
(Honolulu 2)pograpphical Union N&. 37 v. N. LRB., supra, 401 F2d at 955): "The *BoBid t * . . has interpreted Tree Fnrits to be inapplicable where the struck 'product' has become an integralpart of the retailer's entire ofering, so that the product boycott 
wiil'df necessity encompass the entire business of 
the secondary 
employes." (Emphasis supplied.) Packerland is. the first product picketing case involving a "merged product" that accounts 
for only a relatively small 
portion of the sewn* employer's business. 
Under these circumstances, picketing of the struck product, 
even when merged with other products, could make it "clear that continued patronage of ~espd&t pertinently obma tha! the pe&t mmplaint was issued before the 
PackerM decision was rendend zs In his brief, MIMPA 
counsel @om PockerInnd and argues, in conflict with Packerla4 that the statute 'outla~s] secondary pickeiing altq,ether where the 'p.;.L:' cf ;Bc prij cz$oy~ h is pr'd1 sc!  204 DECISIONS OF NATIONAL LABOR RELATIONS BOARD [the retailer] 
was permissible" and that the union was merely requesting "that the 
consumer be selective in his purchases once 
he enters the store." Ibid., 401 F.2d at 957. Since the 
struck product itself cannot be isolated, 
presumably the picketing 
can be kept within permissible Tree Fruits bounds by limiting the 
allowable methods of picketing so 
as to 
resirict its effect to the struck 
product. Both the General Counsel 
and Respondent suggest that in the circumstances here presented a 
decisive distinction can be drawn between merely 
informing the public on the 
one hand and 
urging nonpurchase on the other 
hand. Thus, at one point 
in his brief, 
the General Counsel argues 
that Respondent's "picketing, to the extent that 
it involved a 'don't buy' 
boycott appeal rather 
than being informational in nature, was necessarily violative of Section 8@)(4)(ii)(B), for there 
is no tangible, identifiable 
'struck product' sold at the picketed 
retail sites." Suggesting a similar distinction, counsel for Respondent 
says: "Insofar as the picketing and leafletting . . . 
consisted of advising the public 
of the dispute and soliciting the support 
of the public in communicating with the retailer suppliers 
. . . the activity was manifestly legal, as affmed by the 
Packerland decision, regardless of the form of the product (i.e. whether commingled or in a pure state, etc.) . . . Only when the Union requests consumers to 
refuse to buy the product do such questions 
as to form of product arise." No such distinction has been made in prior cases. For example, in American Bread 
Company, 170 NLRB 85 (1968), the picket signs used at the restaurant, the secondary, were purely "informational," reading: 
"To the Customer. Sunbeam Bread is sold here. 
Local 327." Although the signs 
did not expressly urge customers 
not to buy or consume 
bread, the picketing 
was held to be 
unlawful. Tree Fruits involved picket signs containing "don't buy" language. While 
the struck product 
was not commingled with other products, the 
Court's opinion does 
not suggest how consumers might distinguish Washington 
State from any other 
apples. See also Salem Building Trades Council (Cascade Employers Association, Inc.), 163 NLRB 33 (1967, enfd. 388 F.2d 987 (C.A. 
9, 1967, cert. denied 
391 U.S. 965 
(1968), in which it was held 
that a union violated the 
Act by picketing retail stores 
with signs stating that the building had 
been constructed by a named 
company "under sub-standard wages and conditions." The Board expressly rejected 
the union's contention that the 
picketing was lawful because the picket 
signs "did not request members of the public not to trade 
at the retail 
establishment." 163 NLRB at 35. But the fact 
that prior decisions have not 
distinguished between "don't buy" and other types of appeals is not decisive because, 
as previously observed, no pre-Packer- land case has involved 
a "merged product" constituting an 
insubstantial portion 
of the secondary's business. Packer- land itself clearly 
indicates that the wording of the picket 
signs may 
be of 
crucial importance. 
For a consumer to heed an exhortation not to buy MIMPA meat 
would require him not to buy 
the non-MIMPA meat (and 30 Compare the Board's 
new that "picketing 
of 2 secondary rmplcy+ premises does not per se wnstitute inducement or encouragement of employees of ueutrals within the 
meaning of clause (i) 
of Sec. 8(b)(4), nor does it raise an irrebutable 
presumption as to the intent or probable possibly other products) 
with which 
it was mixed. Even the veal and the beef tenderloins, hearts, and tails, 
which constitute a 
very minor portion of the struck product 
involved, are not readily identifiable 
as a practical matter. 
On the other 
hand, a consumer 
could readily assist 
the union in having 
the struck 
product eliminated without refraining from any purchases. For example, consumers 
could request 
the retailers 
to discontinue purchasing 
MIMPA meat. 
To be sure, 
the consumer's ultimate and perhaps only fully effective tool 
of persuasion is a withdrawal of patronage; but wnsumer 
action can have a degree of effect short of boycott. So long as the union 
does not urge 
nonpurchase, the 
effect of its picketing can be limited to the struck product, 
even when 
commingled with other products. 
In the 
words of Tree Fndts, "the union's appeal is closely confined to the primary dispute." If consumers on their own initiative go beyond the union's pleas, the union 
is not responsible. Cf. 
Honolulu Typograph- ical Union No. 37 v. N.L R B., supra, 401 F.2d at 955.30 But the union must be careful to keep 
its requests within permissible bounds. Accordingly, construing Tree Fruits and Packerlad I adopt the apparent position of both the 
General Counsel and Respondent that, in the circumstanc- es here presented, 
"don't buy" picket 
signs are impermissi- ble, while 
other forms 
of picketing may be lawful. The Board has adopted somewhat strict standards in defining a 
union's obligation to identify and isolate 
the struck product of the primary employer. In Times-Journal, supra, 180 NLRB at 1016, the Board, in speakmg of the union's obligation to restrict the 
effect of its conduct to the 
primary's product, said: 
The test is 
not Respondent's good faith 
in the matter, 
but whether its activity actually 
transgresses into the 
area of "isolated evil." And we cannot permit a union to shift its burden 
of struck product identification to the 
public to which it is appealing for support. 
However, in Laundry, Dry Cleaning Dye House Workers, Local No. 259 (California Laundry & Linen Supply), 164 NLRB 426, 428 
(1967, the Board found that a union violated Section 
8@)(4)(B) by its "failure . . . 
to take reasonable precautions to 
meet the Tree Fruits requirement that the 
picketing have a reasonably direct impact 
on the primary employer and not 
be designed to inflict general 
economic injury on the business of the neutrals." Whether 
a union is under an absolute duty 
to restrict its picketing 
to the struck product or 
is merely 
required to take reasonable 
steps to do so, it must, as a minimum, clearly identify the 
primary employer and the struck 
product. In sum, in the situation here presented, the 
Union may engage in product picketing under 
the following restric- tions: (1) The picket signs 
must identify the Union 
and MIMPA or the MIMPA member 
or members that produced the 
struck meat. 
(2) The picket signs must 
identify the struck product; it is not sufficient that they refer to "meat," or even to "beef," generically. (3) To the extent that the struck meat 
is mixed with other products or 
consequexe? of picketing." Fiui: d !'+:.xb!; Poekc;s L XL,ih~.ueni~, Loco1 760 (Tree Fruits Labor Relations Commi~ee), 132 NLRB 1172, 1176 
(1%1); Chicago Typographical 
Union No. 16 (Alden Press, Inc.). 151 NLRB 1666.1675 (1%5).  LOC. 248, MEAT"& ALLIED FOOD WO 205 is not clearly identifiable, the picket sip may not urge consumers to refrain from purchasing. 
(4) No picketing may be wnducted at any premises of 
a secondary employer where no struck product is present. Cf. Building Service Employees 
Znternational Union Locat No. 105 . . 
- ' 2. HandbiUing _ . The restrictions on product picketing spelled out in Tree Fruits are designed to limit the activity to 
what is in effect 
truly primary picketing of 
a product 
and thus outside the 
basic prohibition of Section 
8@)0@). The publicity 
proviso, on the other 
hand, legalizes secondary "publicity, other than picketing." Consistent with this differentiation, it is well-established that the 
Tree Fruits limitations on product picketing are inapplicabl'e to other forms 
of "publicity." While the word "pidketing" has been variously defined 
in differing wntexts,32 it is generally well established that handbilling itself qualifies as "publicity, other 
than picket- ing" within the publicity 
proviso33 and thus 'is not subject to the Tree Fruits lhitations on permissible picketing.% The publicity proviso 
permits handbilling which urges total boycott of a secondary 
employer who distniutes a product of the struck primary employer. Sun Francisco Typgrapphi- cal Union No. 21, supra, 188 NLRB at 679; Local Union No. 
54, Sheet 'Metal Workers International Association 
(Sakow- itz, Znc.), 174 NLRB 362,363 
(1969). And such handbilling may lawfully be conducted even at locations of 
the secondary employer 
wMre no produh of tlie primary employer are present. Zbd ' t The Gener'al Counsel'argu&, however, that otherwise lawful hadbilling "becomes unlawful if it is [an] iptegral part' of ~ unlawful picketing campaip." As prim-ary au'thority for this position, the' General Coynsel cltes Plumbers, Steam ltters & pipe Fitters' Local Na" 155 (l9w Kroger Co.), 2 d NLRB?&I (1974). In Kroger the union picketed a 
retail store wiih placards stating that the 
store had been 
constructed by a contractorwho paid substan- 
dard wages. The Board held 
that' the picketing was un!awful but that the 
simultaneous distniution of hand- bills was protected by the publicity 
proviso. The Board 
adopted the Administrative Law Judge's exmess reiection of the General 
Counsel's wntentionYthat 6e hadbilling became tainted bv the unlawfulness of the 
simultaneous picketing. 195 N~RB 900. The Court of ~*~eals for -the Sixth Circuit reversed the latter 
ri~ling aid approved Board 
Member Kennedy's 
dissenting view that "the distribution of handbills containing substantially the 
same message as the picket placards 
and wnducted 
simultaneousIy and in generally the same area 
as the picketing was tantamount to = * v: -; 3' On the facts in this case it is unnecessary to determine preciseIy the extent of the Union's 
obligation to ascertain which stores or restaurants 
in a chain arc actually selling 
struck &at at any particular time. S2 Compare Chicago TypogrqhicaI Union (Alden Press), supra, 151 NLRB at 1669 (a 
union did not engage 
in "picketing" even 
though it patrolled with picket signs), with Lumber & Sawmill Worken Lmal Union No. 2797(S1d1ze Land & Lumber ro), 156 NLRB 388,394 (1%5), and Lmurence Typogrqhi- caI Union No. 370 (K- Color F'IWS, Inc.). 169 NLRB 219, 283 (1968). enfd 402 F.2d 452 (C.A. 10) (unions engaged in picketing even 
when w placards or 
picket signs were being used). picketing and was unprotected by the Act" 477 F.2d 1104. The court also held, apparently 
as an alternative basis of decision, that the respondent union's handbills were not truthfd. On- remand, the Board "accept[ed] the. court's fmdings of fact and conclusions of law 
as the law of the case" and proceeded to issue a cease-aid-desist order against "picketing and simultaneously handbilling* 209 NLRB 341. That the Board accepted 
the court's ruling only "as law of the case" precludes reliance 
on tpe Kroger case as authority in the present Board proceeding '* - . . The General Counsel then relies on Ced Mark Union California Assn of Enyloyers,- V(L In that .case picketers at a housing development 
constructio& site carried placards identifying 
themselves as "Cement Mason Union HandbilledsJ" and requesting passersby 
to take unios handbills. The handbii asked people 
not. to purchase the homes because the general construction contractor had used cement masons 
working at wages less than area 
union standards. The 
Board adopted the 
Trial Examiner's finding that the 
combined activity constituted unlawful secondary picketing. 
In' so"doing, ihe Board expressly declined to "pass on whether the handbilling would independently.violate the Act if conducted under 
circumstances disassociated from 
other proscribed activi- ty." ((190 NLRB 261; Fn. 1). In afilrming, the Ninth Circllit said that "the mere 
use Ma handbill does not convert 
Itbe union's] action into unsanctioned 'publicity, 0th than picketing , .' 'T The court continued: 
"The sign simply referred to the 
handbill, which stated the 
Union's message. 
We have no d=culty agreeing with the Board that this was picketing. . . . The dispositive factor is the probable effect of the picketing upon 
the wnsumer.".F.2d~at 1.19f, 1192. It is also-significant that the court emphasized-the fact, found by the Trial Examiner,'that the handbitls were untruthful.a@ thus not protected 
by the publicity proviso. -In view -of other Board decisions and the'serioos constitutional problems suggested, Ce Masons must be read as limited to its  articular facts. The essential fact is that the picket signs c~ntained no independent message b&t merely incorporated the handbills. The handbills:zhw.in effect became icket 
sim. As picket signs 
the handbills were clearly u&wful because urging a total boycott of the secondary. This narrow reading of 
Cement Masom is further dictated 
by the Board's later decision in Kroger, supra, 195 NLRB 900, holding that handbilling was not rendered- violative merely', by being conducted simulta- nwUSiYY~th unlawful pick&&gz - T ,XZM. - e, z The Generala Counsel next ci& Lumber 3' Shwd Workers Local 'No. 2797 (Stohze Zad Z Lun@r Co.), supra, and Lawrence Typogrqhicd Unicin No. 570 (fim Color Press), supra, 
In those cases unions engaged 
in unlawful picketing 
and simulheoh handbiig.-.a- ter the picketing was discontinued but the handbilling "8 . . - - -,a r . . .* ..~ . . See TimesJournol, qra, 180 NLRB at 1015. fn. 4: 'Board precedentas to whether the-re is picketing in a statutoy scnsc docs not mt on semantics but on the wnturt of'wnfrontatiom' " " N.LRB. v. Serverre, Inc., 377 US. 46; ~i& Drhm & Employee9 toed 537 (Lohmon Sah C~p~y1. 132 NLRB 901, CT. Building and CONITUCII R Fenmn), 168 NLRB 606, a Lar Angela vpg NLRB at 388; Loco1 No BrooQacting ~21.-133 N  206 DEClSlONS OF NATlONAL LABOR RELATIONS BOARD continued. The 
Board held 
that the 
subsequent handbilling in effect 
constitued a 
continuation of the violative conduct. But what the General Counsel 
fails to note is that both 
those cases involved 
violations of Section 
8@)(7)(B), to which there is no applicable publicity proviso.35 Local 182, International Brotherhood 
of Teamers, etc. (Woodward Motors, Inc.), 135 NLRB 851, fn. 2, 857 (1962), enfd. 314 F.2d 53 (C.A. 2); Building and Construction Trades Council of Fond Du La (Peters Construction Co., Inc.), 168 NLRB 606, 610 (1967). In Casrner-Knott Dry Goods Store, supra, 188 NLRB at 473, the Board pointedly observed that in Kansas Color Press 
the order 
"did not proscribe handbill- ing, but rather 
enjoined only picketing." Similarly, in White Front Stores, supra, 
181 NLRB at 389, and Times-Journal supra, 180 NLRB at 1016, involving simultaneous picketing and handbilling, only 
the picketing was found violative of the Act. It might be argued that 
picket signs 
that are insufficiently specific may be cured 
by the simultaneous distribution 
of clear and specific handbills. Cf. 
White Front Stores, supra, 181 NLRB at 388: "[Wlhere handbilling and literature distribution accompany 
picketing, and particularly picket- ing with signs 
that lack clarity and specificity . . . 
the intent and purpose 
of the picketing can be and must 
be interpreted by statements that accompany it." However, in Times-Journol, supra, 180 NLRB at 1016, the Board said: 
"The realities of the 
situation demand that the 
legality of the Union's appeal be judged by a reading 
of the signs. The prohibitions of 
8@)(4)(B) are applicable unless the picket 
signs themselves adequately inform potential customers 
of the actions 
they are asked to take." In Times-Journal the picket signs urged 
customers of a retail store not 
to buy items which the store advertised 
in a struck 
newspaper. The Board held that the 
picketing violated 
the Act and was not saved by 
the fact that 
the picketers 
gave to inquiring passersby copies 
of the 
retailer's advertisements 
and informed such passersby 
that the union 
was not asking them to refrain from 
patronizing the store. The controlling 
Board decisions thus 
appear to establish that unlawful picketing cannot be cured by simultaneous lawful handbill- ing and that 
lawful handbilling is not made 
unlawful by simultaneous violative picketing. 
3. Oral Statements 
The complaint 
alleges that the picketing 
and handbilling 
were accompanied in many instances 
by oral statements 
by the picketers and handbillers. It would appear that 
such verbal statements, 
like handbills, constitute 
"publicity, other than 
picketing," within the publicity proviso. Thus, 
they are not subject to the Tree Fruits restraints on 
picketing. However, they must 
be limited to truthfully informing the public 
of the union's primary 
dispute with the producer of 
products distributed 
by the secondary. The 
proviso does not constitute a blanket 
license for a 
union to enmesh secondary employers in its primary disputes. 
There is an overriding requirement 
of "truthfulness" of 
the publicity permitted by the proviso. As indicated in the 35 It may be worth noting that Sfohe Land and Kam Color Press were the authorities primarily relied 
on in Memb- Kemedy's dissent in K-C;~;, supra, 195 NLRB at 901. 36 That some statements 
by employees disparaging their employers' 
Supreme Court's 
opinion in Tree Fruits, the same require- ment of "truthfulness" prevails 
as to 
product picketing. The Board has adopted a 
flexible approach, requiring only "substantial" truth. See Lohman Sales Co., 
supra, 132 NLRB at 906: [TJhe proviso does not require that a handbiller 
be an insurer that the 
conteni of the handbill 
is 100 
percent correct, and . . . 
where . . . 
there is no evidence of an intent to deceive and there has not 
been a substantial 
departure from fact, the requirements 
of the proviso are met. Here, as in other contexts, such 
as election campaigns, 
a certain amount of 
''puffing'' and disparagement of the primary employer would be permissible. 
But a union may not make statements it knows 
to be false 
or in reckless disregard of their 
truth. Cement Masons Union, supra, 
190 NLRB at 
266 and 486 F.2d at 1191. Cf. Linn v. United Plant Guard Workers, of America, Local 114, et al. 383 U.S. 53,5841 (1966). In Hawaii Press, supra, 
the union 
picketed and hand- billed at a shopping 
complex of 50 
to 60 shops. The handbills asked customers not to patronize 
"this establish- 
ment." The Board held 
the handbilling as well as the 
picketing unlawful because 
"misleading" in 
not specifying the particular establishments 
which advertised in the struck newspaper, the primary 
employer. 167 NLRB at 1032. In affirming the District 
of Columbia refrained from passing on the 
"dficult" question whether 
the proviso "protecys] inaccurate handbills so 
long as the Union does 
not issue them with knowledge of, 
or reckless disregard 
for, the inaccuracies." 401 F.2d at 958. However, out of concern for proper statutory construction 
and "the First Amend- ment implications 
of any 
wurt order making handbilling subject to wntempt proceedings," the court 
expressly left the union 
free to raise the issues in 
any wntempt proceeding that might be 
instituted. 401 F.2d at 958, fn. 13. In the present case 
none of the parties has 
addressed itself to the truthfulness 
of the oral statements made 
or to the question where the 
burden of proof 
lies. Since the 
truthfulness concept appears 
in a "proviso" to a basic prohibition, it 
might be reasonably argued that the 
burden is on Respondent to establish that its publicity 
was truthful. However, an overriding consideration 
is the fact that the 
case involves a restriction 
on free speech. 
See Organization For A Better Austin 
v. Keefe, 402 U.S. 41 5,419 (1 97 1): "The claim that the expressions 
were intended to 
exercise a coercive impact on respondent does not remove them from the reach 
of the First 
Amendment," and may not 
be restrained merely because they do "not meet standards of acceptability."36 Cf. Amalgamated Meat Cutters, et al. v. Carl's Meat & Provision Company, 475 S.W. 2d 300 (1972). Because a remedial cease-and-desist 
order would amount to a prior restraint 
on speech, the General 
Counsel "carries a heavy burden of showing justification for 
the imposition 
of such a restraint." Keef, supra, 402 U.S. at 419. Accordingly, I hold that the burden 
is on the General 
products may 
be unprotected activity (Cma Cola Boffling Works, Inc., 186 NLRB 1053, IC54 (:373), remarde-i oi. uuier younth 466 F.2d 580 (C.A.D.C., 1971)) does not mean 
that they 
may be subjected to prior restraint.  LOC. 248, MEAT & ALLIED FOOD 
WORKERS 207 Counsel to establish the untruthfulness 
of any statements that he contends are not authorized by the publicity 
proviso because not meeting the truthfulness requirement. 
4. Mass Picketing 
The General Counsel 
further contends 
that the Union's 
consumer-appeal campaign as a 
whole was 
rendered unlawful by the use of excessive numbers of picketers and handbillers, who blocked ingress to 
and egress from the secondary employers' establishments. 
It has frequently 
been held that primary picketing 
"does not become illegal 
secondary activity because 
it was accompanied by threats and violence." Federal Prescription Service, 
Inc. v. N.L.R.B., 496 F.2d 813 (C.A. 
8, 1974) The complaint alleges violation only 
of Section 8@)(4)(ii)(B). The alleged "mass picketing," if 
proved, would not establish violation 
of the secondary boycott provision 
of the Act. United Steelworkers of America, 
A FGCIO v. N. L. R. 
B. [Carrier Corp.], 376 U.S. 492, 
501-502 (1964); Dover Corporation, Norris Division, 21 1 NLRB 955,963 (1974). Despite the fact 
that mass picketing 
as such does not 
violate Section 
8@)(4)(B), it may 
be advisable 
briefly to examine the General 
Counsel's position. At one point in his 
brief he 
apparently contends that Respondent's conduct was unlawful at least in 
part because of the 
"large number of pickets," which was 
"far more than the number needed 
to merely inform the public or publicize the 
dispute." No authority is cited for the 
implicit contention that a union 
is restricted to using the minimum 
number of pickets that the Board might deem 
"necessary" to provide adequate information to the public. 
The trye test is whether the 
Union has coerced 
or restrained. The Board has expressly rejected the suggestion 
that it should judge picketing 
on the basis of the numbers 
involved. In Lacal No. 1150, United Electrical, Radio 
& Machine Workers (Cory Corporation), 84 NLRB 972, 976-977 
(1949), after observing 
that Congress intended to prohibit mass picketing 
but did not define 
that term, the Board said: 
The term must, therefore, 
be read in 
the context of Section 8(b)(l)(A), which simply says that labor organizations shall not "restrain" or 
"coerce" employ- ees. So read, it 
cannot be construed as contemplating that this Board shall 
affirmatively regulate the number 
of persons who may properly picket an establishment. That is primarily a 
matter for the 
local authorities. Our 
function rather, as we see it, 
is limited to determining whether picketing 
as conducted in a given situation, whether or not accompanied 
by violence, "restrained or "coerced" 
. . . 
and, if so, to enjoin such conduct. In these circumstances, the number 
of pickets has rele- vance only 
as it tends to establish the potential or 
calculated restraining 
or coercive effect of massed pickets to 
bar nonstriking employees from entering 
or leaving the plant. 
See also United Steelworkers 
of America, AFL-CIO, Local 2772 (Vulcan-Cincinnati, 
Inc.), 137 NLRB 95, 98 1962. While those cases concerned alleged violations 
of Section 8(b)(l)(A), the principles enunciated 
would appear equally applicable to 
the similar operative language 
now appearing in Section 8(b)(4)(ii). Additionally, it has frequently been 
held that isolated acts of misconduct, such 
as stoppages and delays in 
deliveries, do not themselves warrant a remedial order 
against the offending union. 
Retail Clerk Union Local 324 
et al. (Barker Bros. Corp.), 138 NLRB 478,48-92 (1%2), affd. 328 F.2d 431 (C.A. 9, 1963). As the Board there said 
at 491: [Tlhe presence or absence of a violation 
will depend upon whether the picketing 
has disrupted, interfered 
with, or curtailed the 
employer's business . . 
. [Olnce the Respondent. . . demonstrates that 
it is engaging 
in informational picketing, 
it then becomes incumbent 
upon the General Counsel, 
as part of his statutory obligation to establish by a preponderance 
of the evidence the commission 
of an unfair labor practice, to 
present evidence that the picketing 
did in fact interfere with, disrupt, or curtail the 
employer's business. In Barker it was held that a union 
had not 
violated Section 8(b)(7)(C) where, during a 12-week period of picketing 1 8 stores, there 
"were only 3 delivery stoppages, 2 
work delays and several delivery delays." 
5. Threats The final 
legal question here involved concerns Respon- 
dent's alleged threats "to picket 
and otherwise take 
unlawful action." As 
Packerland makes clear, it is 
pennissi- ble for a union to threaten to engage 
in lawful product picketing and other publicity. 
In Packerland the union's "threat" gave express assurance 
that its picketing 
and handbilling would be 
conducted within lawful limits. 
The same was true in Tree Fruits. It appears to be the established Board rule that a union may 
not make generalized threats 
to picket and rely on a presumption 
that its conduct 
will conform with established restrictions. 
Rather, the threatening 
union must give advance assuranc- 
es that any picketing and related activity 
will be conducted 
in conformity with permissible standards. General Drivers, 
Chauflars, and Helpers, Lacal No. 886 (The Stephens Company), 133 NLRB 1393, 1395-1396 (I%]); Local 2669, aflliated with Suflolk County District 
Council of Carpenters, United Brotherhood of Carpenters and Joiners of America, AFL-CIO (T & D Roofing Co.), 173 NLRB 1232, 1235 
(1968); Blyant Air Conditioning 
and Heating 
Co. v. Sheet Metal Workers' International Association, Local No. 
541, 472 F.2d 969, 972 (C.A. 8, 1973). 
But such assurances 
of legality need not be express, but may be implicit in the 
circumstances and context in 
which the threats are made. International Union of 
Operating Engineers, Local No. 17, 17A and 17B, AFGCIO (Firelands Sewer and Water 
Construction Co.), 2 10 NLRB 150 (1 974). F. Conclusions 1. McDonald's Respondent's campaign against 
MIMPA meat served by McDonald's necessarily extends to all sandwiches in which meat patties 
are incorporated. American Bread, 
supra, 190  208 DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD NLRB 91. Such sandwiches account for 
about 50 percent of McDonald's sales volume. 
Indeed, it 
is likely that a boycott of meat sandwiches 
would have even greater effect on McDonald's operations 
since it is safe to assume that 
patrons frequently 
order other 
items, such 
as french 
fried potatoes, desserts, and beverages, only as parts 
of meals 
in which the sandwich 
is the major item. Thus a 
successful appeal to consumers 
to refrain from eating 
beef in a 
McDonald's restaurant 
would affect at least 50 percent, 
and probably more, 
of the restaurant's overall 
business. Thus, under the Board's decision in 
Dow Chemical, supra, 211 NLRB 649, the Union could not lawfully picket 
McDonald's restaurants 
in furtherance of its primary 
dispute with the packers.37 Additionally, the picket 
signs, saying only 'To the Public 
- Help Support Local 
248," were totally inadequate to 
meet the 
Tree Fruits 
standard for limiting the picketing to 
the struck product. 
The signs did not even mention the 
primary employers or their products. 
Accordingly, it is found that Respondent's picketing 
of McDonald's restaurants violated Section 
8(b)(4)(ii)(B) of the Act. The handbilling, however, stands on a different footing. While obviously 
partisan and propagandist, the handbills 
distributed over the name 
of the Local 
248 Committee of Concerned Women contain 
no demonstrated untruths or 
misrepresentations. They 
do not request consumers to 
refrain from patronizing McDonald's 
but merely suggest 
that patrons "have a fish sandwich" and "ask the manager 
to ask his 
suppliers not to buy 
SCAB BEEF." 
Under the authorities discussed above, such handbills clearly fall 
within the 
permissible terns of the publicity proviso 
of Section 8(b)(4)(B). Despite rather generalized denials 
by Respondent's witnesses,'I credit the testimony 
of the General 
Counsel's witnesses Chay and Kates 
that participants in the demon- 
stration at the downtown McDonald's did in 
several instances ask or advise passersby not 
to enter the 
restaurant. However, as set forth above, the publicity 
proviso permits solicitation 
of a total boycott 
of secondary employers in support 
of a primary dispute. 
Although the complaint did 
not specifically so allege, credited evidence, adduced without objection, establishes 
that the demonstrators 
at 35th Street 
and Oakland Avenue 
restaurants made disparaging remarks 
about the meat. 
It is established that 
the use of the word 
"scab" is not in itself improper. Old Dominion Branch No. 496, National Associa- 
tion of Letter Carriers, 
AFLCZO v. Austin, 418 US. 264 (1974). But 
here the demonstrators 
went further; they referred to McDonald's product as 
"inferior" and warned that the meat might be dangerous, unsanitary, 
or unwhole- some because produced by inexperienced 
workers who 
had not had physical exai~llnations. But the General Counsel 
has failed to establish 
that such statements 
were untrue to the extent that 
they contained representations 
of fact rather 
than mere 
"freewheeling use 
of the written and spoken word." Zbid. 37 Since a "merged 
product" is involved, the picketing 
of McDonald's would apparently 
also be unlawful under 
the decision of the District 
of Columbia Circuit in 
Dow Chemical. 38 The handbills are misleading, if 
not actually unt~thful, in stating that the struck meat can be identified by 
USDA numbers. Cf. Bedding, Currain & The General Counsel apparently contends that the 
activity on March 5 
was unlawful because at that time 
there was no MIMPA meat on the premises. However, 
the evidence does 
not necessarily support the General Coun- 
sel's contention. The evidence establishes only that 
on March 1 McDonald's took steps 
to have all MIMPA removed from those restaurants 
which had been picketed; 
no check was made of the remaining approximately 
23 McDonald's restaurants in 
Milwaukee. The restaurant at 31 17 North Oakland Avenue, the target of the March 5 
activity, had not previously been picketed. At 
the March 5 
incident the picket 
captain assured McDonald's represen- tative that the activity 
would end as soon as assurance 
was given that there 
was no struck meat on the 
premises. There was no picketing or handbilling of any McDonald's restaurant aAer March 5. Thus the General Counsel 
has failed to establish that, as he contends, Respondent 
engaged in activity 
at any McDonald's restaurant when there was no struck meat 
on the premises. At least as long 
as struck meat 
was being served in any 
McDonald's restaurant, Respondent 
was at liberty to handbill at any of the restaurants. 
Sheet Metal Workers, Local 54 (Sakowitz, Znc.), supra, 174 NLRB at 363. The complaint also 
alleges that Respondent 
engaged in unla'wfid mass picketing and similar misconduct 
which had the effect of blocking ingress to and egress from McDon- 
ald's restaurants. 
The evidence fails to establish 
this allegation within the test set forth above. 
There was no evidence of 
disorderly conduct or any substantial interfer- 
ence with access to McDonald's 
premises. To summarize, I find that by its picketing of McDonald's restaurants Respondent violated Section 
8(b)(4)(ii)(B) of the Act. However, its handbilling 
and other related activities were permissible under the publicity proviso to 
that section. 
2. Sentry Stores 
The picket 
signs used 
at the Sentry 
stores, both those authorized by the Union 
and the others, were 
clearly inadequate under 
Tree Fruits, in that they totally failed to identify the primary employer 
or the struck product. 
The picketing, therefore, was 
violative of Section 
8(b)(4)@). See United Brotherhood of 
Carpenters and Joiners 
of America, A FLCIO, Local No. 639 (American Modulars Corporation), 203 NLRB 1 112 (1973). For the reasons heretofore set forth, I 
reject the General Counsel's contention that the 
handbilling of the Sentry 
stores was violative of the Act because "utilized as an extension of 
the unlawful secondary picketing." The General Counsel does not maintain that the handbilling 
by itself was unlawful.38 The demonstrators' pejorative statements directed 
against the packers 
and the "scab meat" 
were permissible, absent proof 
of factual misrepresentations. 
In a few instances aspersions 
were cast on the retailer, 
as, for example, a remark 
that a Sentry 
store's butcher "never Drapery Workers Union, Local 
140 (U.S. Marrress Corp.), 164 NLRB 271, 272 (1%7), mfd W P.2d 495 !C.A 2, 1%8), sert. deaied 392 U.S. 95. However, the misstatement is 
essentially immaterial since 
the message of the handbills in question was 
a request that consumers 
refrain from purchasing 
only those items which bore the identifying numbers. 
 LOC., 248, MEAT & ALLIED FOOD WORKERS - 209 washed his hands." Such statements derogatory of the secondary employers would 
not fall within the 
protection of the publicity proviso 
to Section 8(b)(4)@). However, in the present case they 
appear to have 
been so few and isolated as not to warrant a specific prohibitory provision in the remedial order. Additionally, I find that the General Counsel has failed to establish that Respondent engaged in 
mass picketing or 
similar misconduct 
which would render the handbilling violative of Section 8@)(4)(ii)(B). Nor do 
I find 
the evidence sufficient to 
establish that Respondent unlawfully interfered with any deliveries within the 
strictures of Section 8@)(4)(B). The one 
isolated incident alleged involves at most a short 
delay in 
a delivery caused 
not by coercive or 
intimidating conduct 
of the demonstrators but 
rather by the truckdriver's desire for assurance that he 
was 3. Klement's As indicated above, there is no evidence that Klement's was using any meat 
produced by a MIMPA member 
during the 
strike. However, 
the evidence requires 
a finding 
that Gibbon 
Packing, Klement's chief 
source of lean beef, was an ally of Peck Packing, with which Respondent had a 
primary dispute. 
The ally finding is based not only on the complete identity pf ownership and managerial control of the two packing companies, but also, and perhaps decisively, on the fact 
that Gibbon 
was serving in P-eck's locality. In other words, Gibbon was in effect substituting for Peck. Accordingly, Klement's purchases from 
Gibbon warranted Respondent's taking 
wRatever action it 
could have taken if Klement's had been 
purchasing from Peck. The evidence, 
particularly Bobrowin' own testimony, establishes that Bobrowicz threatened that the Union 
would picket Klement's products unless Klement's discon- tinued purchasing from Gibbon. Even Bobrowicz' testimo- ny indicates that in his second telephone conversation with George Klement, 
which led 
to Klement's initial commit- ment to suspend purchases from 
Gibbon, Bobrowicz did not give adequate assurances that 
any picketing that might be conducted would conform to legally permissible standards. Accordingly, although 
the precise date of the The evidence leaves 
no doubt that 
Bobrowicz did threaten that. the Union would picket a Service Food store or stores unless purchases from 
MIMPA members were discontinued. However, the surrounding 
circumstances are such as to 
provide the requisite 
assurance that any picketing would be contained 
within permissible limits. 
In making his 
threat, Bobrowin expressly referred to his claimed legal 
right to picket. For his part, Odom 
made it clear that he was knowledgeable in such 
matters and would take all necessary measures 
to protect Service Fds' legal right to 
protection from unlawful secondary 
action. With two such sophisticated adversaries, the requisite assurances ; 5 3' "" * The ~enerhunsel has failed to establish ,that,'- k alleged, Respondent, through 
Kuhrt (or through 
anybody else) telephonically threatened to picket any Red Owl store. As previously stated, the General Counsel $savowed any claim that-Respondent made any ynlawful threats other than Sel 1. Milwaukee Independent Meat 
Pa ation is a. person engaged in commerce-within the 
meaning of Section 2(6) and (7) of the Act. - -. 2. Respondent, Local 248 Meat & Allied ~ood Wbdr- ers, af£iiated with Amalgamated Meat Cutters and Butcher Workmen of. Noa America, AFL-CIO, is a labor organization within 
the meaning of Section 2(5) of the Ad. 3. The picketing by Respondent of McQonald's restau- rants and Sentry Foods (Gerey Companj)-constituted violations of *tion 8(bX4)(ii)(B) of the A$ c, , es = 4. Respondent's threat to picket retad. stores selling Klernent's sausages violated Section 
8(bX4Xiim),of,th? Act.. *" -*b .- 5. The aforesaid practices affecting 
Section 2(6) and43 o establishments, I shall recommend the 
issuance of a customary ce&-anddesist and notice-posting order. 
The special problem here presenw is the degree 
of specificity to be prescribed. Although 
it has been found that Respondent threatened 
to and actudy did engage, 
in unlawful secondary picketing, not all picketing of. retail stores would necessarily 
be unlawful in the situation 
here presented. Accordingly, a total prohibition of picketing at the premises of secondary employers 
would be improper. On the other 
hand, it has never 
been .the_ practice of .the Board to prescribe the precise content or wording of 
permissible picket 
sips Presumably any order iSsued4m this case will be construed in the light of the accompanying Decision. On this assumption,-it is deemed advisable.& word the order 
in relatively general 
terms-ratha thm to attempt to impose any prior.restraint on Respondent's speech, either written or oral. This was the apparent approach of the Board in Independent Routemen's Associu- tion (Urban Distributors, Inc.), 206.NLRB 245,.249 (1973)' where, as in the present case, picketing was found to violate the Act because the 
respondent union had not sufficiently identified the 
struck prodnct and adequately limited the effect of its 
campaign to the struck prduct. Cf. White Front Stores, syra, 181 NLRB at 389; Cmtner-Knott Dry Gods Store, qra, 188 NLRB at 473.  210 DECISIONS OF NATIONAL LABOR RELATIONS BOARD The General 
Counsel maintains that "inasmuch as the handbilling during the dispute has 
been utilized 
as an 
extension of 
the unlawful secondary picketing, it 
is recommended that any resumption of handbilling be limited to the distribution 
of such 
handbills as described in" the modified temporary injunction 
"and that said handbilling only be 
permitted at places where struck meat is present 
on the premises." But, since it 
has not been found that Respondent 
engaged in unlawful handbilling 
and Board and court precedent 
do not warrant the 
suggested restriction 
on handbilling, the General Counsel's recommendation must be rejected. Whether 
the continua- 
tion of handbilling (which presumably 
was resumed upon modification of 
the Section 1q1) temporary injunction) is tantamount to unlawful picketing 
is a "hypothetical 
question" best left 
for compliance. Castner-Knott Dry Good Store, supra, 
188 NLRB at 473. The General 
Counsel also requests 
that a "broad" 
cease- and-desist order be 
issued. In support of 
this request, 
the General Counsel notes 
that an injunction was issued against mass picketing 
and similar misconduct 
by Respon- dent in its primary picketing against the struck 
packing plants and Respondent has been held 
in civil contempt of that injunction. E. D. Wis., No. 7544.39 Additionally, Administrative Law 
Judge Dixon has found 
that Respon- dent has engaged in 
considerable and substantial miswn- duct in connection with its primary picketing of the struck 
packers. Local 248, Meat & AIIied Food Workers (Milwau- kee Independent Meat Packers) JD-544-75 1222 NLRB 1023 (1976)l. Since these facts tend 
to establish Respon- 
dent's propensity to violate, the recommended Order will prohibit restraint 
and coercion of the 
named secondaries 
and of "any 
other person." Upon the foregoing findings 
of fact, conclusions 
of law, and the entire record, and pursuant to Section lqc) of the Act, I 
hereby issue the following recommended: 
The Respondent, Local 248, Meat & Allied Food Workers, affiliated with 
Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, and its officers, agents, 
and representatives, shall: 
1. Cease and desist from threatening, coercing, 
or restraining McDonald's Corporation; 
Klement's Sausage Co., Inc.; Red Owl Stores, Inc.; Metcalfe, 
Inc., d/b/a Sentry Foods; and Godfrey Company, 
or any other person engaged in commerce 
or in an industry affecting com- 
merce, where 
an object thereof 
is forcing or requiring any person to cease doing business with Milwaukee 
Indepen- dent Meat 
Packers Association 
or any of its 
members (Milwaukee Dressed 
Beef Co., Milwaukee Meat & Provi- sion Co., Peck 
Meat Packing 
Co. (or 
Gibbon Meat Packing Co.), Wisconsin Packing 
Co., August Born 
& Son, Donner Packing Co., and Nacker Packing). 2. Take the following 
affmative action designed to effectuate the policies of the 
Act: (a) Post 
at its meeting balls 
and all other 
places where 
notices are customarily posted, copies of the attached notice marked "Appendi~."~~ Copies of said notice, 
on forms provided by the Regional 
Director for Region 
30, shall, after being duly signed by an authorized representa- ltive of Respondent, be posted by Respondent immediately upon receipt thereof, 
and be maintained 
by it for 60 consecutive days thereafter, in conspicuous places, includ- 
ing all places where notices 
to its members 
&e customarily posted. Reasonable 
steps shall be taken 
by Respondent to insure that said notices 
are not 
altered, defaced, 
or covered by any other 
material. (b) Upon request of 
the Regional Director, 
supply to him a sufficient 
number of additional copies of the notice 
for posting by any 
employers and named in paragraph 
1 above, if they desire 
to do so, at any of the 
sites involved in this proceeding. 
(c) Notify the Regional Director for Region 
30, in &ting, within 20 
days from 
the date of this Order, what 
steps Respondent has taken 
to comply herewith. 
The complaint is dismissed insofar as it alleges unfair 
labor practices other than 
those specifically 
found above. Je A citation for criminal contempt 
has been referred to a grand jury. 40 In the event no exceptions are filed as provided by Sec. 102.46 of the Rules and Regulations 
ofthe National Labor Relations Board, 
the findings, wnclusions, and recommended Order herein shall, as provided 
in Sec. 102.48 of the Rules and 
Regulations, be adopted by the Board and become 
its findings, wnclusions, and Order, and all objections thereto shall 
be deemed waived for all purposes. 
41 In the event the Board's Order is enforced by a Judgment 
of the United States Court of Appeals, the words 
in the notice reading "Posted by Order of the National Labor Relations Board" shall read "Posted Pursuant to a Judgment of the United States 
Court of Appeals Enforcing an Order of the National Labor Relations Board." APPENDIX Nonc~ TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United 
States Government After a hearing 
at which all 
sides had the opportunity to present evidence, 
it has been found that 
we have violated 
the National Labor Relations 
Act. We have been ordered 
to post this notice 
and we intend to abide by the following: WE WIU NOT in any manner 
prohibited by Section 80(4)(ii)(B) of the 
Act, threaten, restrain, or coerce McDonald's Corporation; Klement's Sausage 
Co., Inc.; Red 
Owl Stores, Inc.; Metcalfe, 
Inc., d/b/a Sentry Foods; Godfrey Company, 
or any other person  LOC 248, MEAT a ALLIED FOOD WO Donner Packing Co. and Nacker P - LOCAL 24, 